Name: Council Regulation (EC) No 3355/94 of 22 December 1994 concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia
 Type: Regulation
 Subject Matter: international trade;  political geography;  tariff policy;  trade policy
 Date Published: nan

 31 . 12 . 94 Official Journal of the European Communities No L 353/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 3355/94 of 22 December 1994 concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia This Article shall be without prejudice to the provisions contained in Article 3 of Council Regulation (EEC) No 990/93 of 26 April 1993 concerning trade between the European Economic Community and the Federal Republic of Yugoslavia ( Serbia and Montenegro ) ( 3 ) and without prejudice to the provisions of Article 3 of Decision 93/235/ECSC Member States, meeting within the Council, of 26 April 1993 concerning trade between the European Coal and Steel Community and the Federal Republic of Yugoslavia (Serbia and Montenegro ) ( 4 ). THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EC ) No 3698/93 0 ) and Decision 93/732/ECSC ( 2 ) established the arrangements applicable to the import into the Community of products originating in the Republics of Bosnia-Herzegovina, Croatia , Slovenia and the former Yugoslav Republic of Macedonia; Whereas these measures should be maintained fpr 1995, subject to adaptation of the Annexes; Whereas the Cooperation Agreement between the European Community and the Republic of Slovenia and the Agreement between the Member States of the ECSC, of the one part, and the Republic of Slovenia, of the other part, both signed at Luxembourg on 5 April 1993 , which define in particular the trade arrangements between the Community and Slovenia, provide that the Community shall establish the import tariff arrangements for certain products listed in the Annex to the Agreement, Article 2 The import duties, namely the customs duties and levies (variable components ) applicable on import into the Community of the products listed in Annex B shall be those indicated for each product in the said Annex. Article 3 1 . The import of products listed in Annexes C I, C II, C III, and C IV shall be subject, from 1 January to 31 December, to annual ceilings, indicated for each product, above which the customs duties actually applied in respect of third countries may be reintroduced in accordance with the provisions of paragraph 2 . 2 . As soon as a ceiling set for the import of a product has been reached, the Commission may reintroduce, by means of a regulation, the levying of the customs duties referred to in paragraph 1 until the end of the calendar year . Article 4 1 . In respect of products listed in Annex D originating in the Republics referred to in this Regulation, customs duties on imports into the Community shall be reduced to the levels indicated in the said Annex for each product . HAS ADOPTED THIS REGULATION: Article 1 Subject to the special provisions laid down in Articles 2 to 8 , products other than those listed in Annex II to the Treaty establishing the European Community and in Annex A to this Regulation, originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia, shall be admitted for import into the Community without quantitative restrictions or measures having equivalent effect and with exemption from customs duties and charges having equivalent effect . 0 ) OJ No L 344, 31 . 12 . 1993, p . 1 . ( 2 ) OJ No L 344, 31 . 12 . 1993 , p . 40 . ( 3 ) OJ No L 102, 28 . 4 . 1993 , p. 14 . ( 4 ) OJ No L 102, 28 . 4 . 1993 , p. 17 . No L 353/2 Official Journal of the European Communities 31 . 12 . 94 Community shall apply the duty laid down in the Common Customs Tariff. 2 . Paragraph 1 shall apply on condition that the price on import into the Community of the wines originating in the Republics referred to, plus the customs duties actually collected, is at all times at least equal to the Community reference prices . 2 . In the case of products for which annual tariff quotas are indicated in Annex D, these reduced levels shall be granted within the limits of the quotas . For quantities imported in excess of the quota, the Community shall apply the customs duties actually applied in respect of third countries. 3 . For the purposes of reduction of the customs duties in respect of certain products listed in Annex D originating in the Republics referred to, an annual reference quantity is set out in the said Annex. 4 . For tobacco of the 'Prilep ' type falling within CN codes ex 2401 10 60 and ex 2401 20 60 originating in and coming from the Republics referred to, paragraphs 1 and 2 shall apply within the limits of an annual tariff quota of 1 500 tonnes . 5 . For plum spirit marketed under the name of 'Sljivovica ' falling within CN code ex 2208 90 33, paragraphs 1 and 2 shall apply within the limits of an annual quota of 5 420 hi . 6 . For sweet cherries , clear fleshed, preserved in alcohol and intended for the manufacture of chocolate products , falling within CN code ex 2008 60 39, originating in the Republics referred to, paragraphs 1 and 2 shall apply within the limits of an annual tariff quota of 3 000 tonnes . Article 7 1 . The following provisions shall apply to 'baby-beef' products defined in Annex E. 2 . Within the limits of an initial annual quota of 25 000 tonnes, the amount of levy collected on imports into the Community shall be equivalent to 20% of the basic levy . This provision shall apply on condition that the free-at-frontier offer price, plus customs duty and the reduced levy, is equal to or higher than the Community intervention price for the category AU 3 plus 5 % . 3 . Within the limits of a second annual quota of 25 400 tonnes, to be used after the quota referred to in paragraph 2 is used up, the amount of levy collected on imports into the Community shall be equivalent to 50 % of the basic levy. This provision shall apply on condition that the free-at-frontier offer price, plus customs duty and the reduced levy, is equal to or higher than the price resulting from application of the standard levy. 4 . To help stabilize the Community's internal market, the Commission shall ensure that each Republic referred to maintains an appropriate delivery rate and adopts any measures required to ensure the orderly growth of its exports to the Community, in particular through effective controls on each consignment by means of a certificate stating that the goods originate in and come from the Republic referred to and correspond exactly to the definition in Annex E. The text of this certificate shall be drawn up by the Community. 5 . Where the Community market price is less than 98% of the guide price, paragraphs 2 and 3 shall apply within the limit of a volume of 4 200 tonnes per month. Where, during a certain month, this volume has not been entirely used up, the remaining quantity may be carried over only to the following month. 6 . The Commission shall ensure that each Republic referred to transmits any relevant information concerning export prices together with the quantities and presentation of the products exported ( livestock, carcases or quarters ) to the Community authorities . Article S 1 . For sour cherries falling within CN codes 0809 20 20, 0809 20 60, ex 0811 90 10, ex 0811 90 30, 0811 90 75, ex 0812 10 00, 2008 60 51 , 2008 60 61 , 2008 60 71 or 2008 60 91 originating in the Republics referred to, the customs duties payable shall be those referred to in Annex D. 2 . Paragraph 1 shall apply within the limits of ceilings of 3 000 tonnes for sour cherries falling within CN codes 0809 20 20 and 0809 20 60 and 19 900 tonnes for sour cherries falling within the other CN codes referred to in the said paragraph . Where these ceilings are exceeded, the issuing of the import certificates provided for in respect of the products concerned may be suspended . Paragraph 1 shall apply to sour cherries falling within CN codes ex 0811 9010 , ex 0811 90 30, 0811 90 75 , 2008 60 51 , 2008 60 61 , 2008 60 71 or 2008 60 91 on condition that the minimum import price set by the Community is applied . Where the minimum price is not applied, a countervailing charge shall be payable . Article 6 1 . For wines of fresh grapes falling within CN codes ex 2204 21 or ex 2204 29 originating in the Republics referred to , import duties shall be reduced to the levels set out in Annex D. This provision shall apply within the limit of an annual tariff quota of 545 000 hi . For quantities imported in excess of the quota, the Article 8 The ceilings, reference quantities and quotas provided for in this Regulation shall apply as a whole to all the Republics to which this Regulation refers, except for the ceilings in Annex C II, which shall apply solely to the 31 . 12. 94 Official Journal of the European Communities No L 353/3 Republics of Bosnia-Herzegovina, Croatia and the former Yugoslav Republic of Macedonia . Article 9 The detailed rules for implementing the agricultural provisions referred to in this Regulation shall be determined by the Commission. The rules of origin shall be adopted in accordance with the procedure laid down in Article 27 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ( l ). Article 10 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. It shall be applicable from 1 January to 31 December 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1994. For the Council The President H. SEEHOFER (') OJ No L 302, 19 . 10. 1992, p. 1 . No L 353/4 Official Journal of the European Communities 31 . 12. 94 ANNEX A concerning the products referred to in Article 1 CN code Description 0503 00 00 Horsehair and horsehair waste, whether or not put up as a layer with or without supporting material 0507 Ivory, tortoise-shell, whalebone and whalebone hair, horns, antlers, hooves, nails, claws and beaks, unworked or simply prepared but not cut to shape; powder and waste of these products: 0507 10 00  Ivory; ivory powder and waste 0509 00 Natural sponges of animal origin 1302 Vegetable saps and extracts; pectic substances, pectinates and pectates; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products:  Vegetable saps and extracts: 1302 13 00   Of hops 1302 20  Pectic substances, pectinates and pectates: ex 1302 20 10 Dry:  Pectic substances and pectinates ex 1302 20 90   Other: .  Pectic substances and pectinates  Mucilages and thickeners, whether or not modified, derived from vegetables : 1302 31 00 Agar-agar 1302 32   Mucilages and thickeners, whether or not modified, derived from locust beans, locust bean seeds or guar seeds: 1302 32 10    Of locust beans or locust bean seeds 1302 32 90    Of guar seeds 1302 39 00 Other 1401 Vegetable materials of a kind used primarily for plaiting (for example, bamboos, rattans, reeds, rushes, osier, raffia,cleaned, bleached or dyed cereal straw, and lime bark): ex 1401 10 00  Bamboos:  Other than unworked or not further worked than split 1401 20 00  Rattans:  Other than unworked or not further worked than split ex 1401 90 00  Other:  Reeds and the like, rushes and the like, unworked or not further worked than split 1402 Vegetable materials of a kind used primarily as stuffing or as padding (for example, kapok, vegetable hair and eel-grass) whether or not put up as a layer with or without supporting material : ex 1402 10 00  Kapok:  Put up on a layer or between two layers of other material  Other than unworked  Other: ex 1402 91 00   Vegetable hair :  Put up on a layer or between two layers of other material  Other than unworked 31 . 12 . 94 Official Journal of the European Communities No L 353/5 CN code Description 1404 Vegetable products not elsewhere specified or included: ex 1404 90 00  Other:  Other than raw vegetable materials of a kind used for dyeing or tanning, hard seeds, pips, hulls and nuts, of a kind used for carving ( for example, corozo and dom):  Put up on a layer or between two layers of other material 1505 Wool grease and fatty substances derived therefrom ( including lanolin ) 1515 Other fixed vegetable fats and oil ( including jojoba oil ) and their fractions, whether or not refined, but not chemically modified: 1515 60  Jojoba oil and its fractions: 1515 60 90 Other: 1518 Animal or vegetable fats and oils and their fractions, boiled, oxidized, dehydrated, sulphurized, blown, polymerized by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading No 1516; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats of oils of this Chapter, not elsewhere specified or included: 1518 00 91  Animal or vegetable fats and oils and their fractions boiled, oxidized, dehydrated, sulphurized, blown, polymerized by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading No 1516  Other: 151 8 00 95   Inedible mixtures or preparations of animal or of animal and vegetable fats and oils and their fractions 1518 00 99 Other 1520 Glycerol (glycerine), whether or not pure; glycerol waters and glycerol lyes 1521 Vegetable waxes (other than triglycerides ), beeswax, other insect waxes and spermaceti , whether or not refined or coloured: 1521 10  Vegetable waxes: 1521 10 90 Other 1521 90 - Other: 1521 90 10   Spermaceti, whether or not refined or coloured 1521 90 91   Beeswax and other insect waxes, whether or not refined or coloured and 99 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel: 1702 10  Lactose and lactose syrup: 1702 10 10   Containing in the dry state, 99% or more by weight of the pure product 1702 30  Glucose and glucose syrup, not containing fructose or containing in the dry state less than 20% by weight of fructose: Other: 1702 30 51    Containing in the dry state 99% or more by weight of glucose and 59 1803 Cocoa paste, whether or not defatted 1804 Cocoa butter, fat and oil 1805 Cocoa powder, not containing added sugar or other sweetening matter 1901 Malt extract; food preparations of flour, meal, starch or malt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50%, not elsewhere specified or included; food preparations of goods of heading Nos 0401 to 0404, not containing cocoa powder or containing cocoa powder in proportion by weight of less than 10%, not elsewhere specified or included: No L 353/6 Official Journal of the European Communities 31 . 12. 94 CN code Description ex 1901 10  Preparations for infant use, put up for retail sale:  Excluding those containing cocoa and prepared milk in powder form: 1901 20 00  Mixes and doughs for the preparation of bakers' wares of heading No 1905 190190 - Other:   Malt extract: 1901 90 11  With a dry extract content of 90% or more by weight 190190 19 Other ex 1901 90 90   Other:  Excluding those containing cocoa and prepared milk in powder form for dietetic or culinary purposes 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared:  Uncooked pasta, not stuffed or otherwise prepared: 190211   Containing eggs 190219 Other 1902 40  Couscous: 1902 40 10 Unprepared 1903 Tapioca and substitutes therefor prepared from starch, in the form of flakes, grains, pearls, siftings or similar forms 1905 Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included:  Nuts, ground-nuts and other seeds, whether or not mixed together: 2008 11   Ground-nuts: 2008 11 10  Peanut butter 2008 99 Other: ex 2008 99 99 Other:  Vine leaves, hop shoots and similar edible parts of plants y 2101 Extracts, essences and concentrates, of coffee, tea or mate, and preparations with a basis of these products or with a basis of coffee, tea or mate; roasted chicory and other roasted coffee substitutes and extracts, essences and concentrates or with a basis of coffee: 2101 10  Extracts, essences and concentrates, of coffee, and preparations with a basis of these extracts, essences or concentrates or with a basis of coffee: 21011011 Extracts, essences or concentrates and 19   Preparations: 2101 10 91    Containing no milkfats, milk proteins, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milkfat, 2,5 % milk proteins, 5 % sucrose or isoglucose, 5 % glucose or starch 2101 20  Extracts, essences and concentrates of tea or mate, and preparations with a basis of these extracts, essences or concentrates or with a basis of tea or mate: 31 . 12. 94 Official Journal of the European Communities No L 353/7 CN code Description 2101 20 10 _  Containing no milkfats, milk proteins, sucrose, isoglucose, glucose or starch or containing less than 1,5% milkfat, 2,5% milk proteins, 5% sucrose or isoglucose, 5 % glucose or starch 2101 30  Roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof 2102 Yeast (active or inactive); other single-cell micro-organisms, dead (but not including vaccines of heading No 3002); prepared baking powders: 2102 20  Inactive yeasts ; other single-cell micro-organisms, dead: 21022011   Inactive yeasts and 19 2102 30  Prepared baking powders 2103 Sauces and preparations therefor; mixed condiments and mixed seasonings; mustard flour and meal and prepared mustard 2104 Soups and broths and preparations therefor; homogenized composite food preparations 2106 Food preparations not elsewhere specified or included: 2106 10  Protein concentrates and textured protein substances: 2106 1010   Containing no milkfats, milk proteins, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milkfat, 2,5 % milk proteins, 5 % sucrose or isoglucose, 5 % glucose or starch 2106 90 - Other: 2106 90 30   Flavoured or coloured sugar syrups: to 59 ex 2106 90 91    Containing no milkfats, milk proteins, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milkfat, 2,5 % milk proteins, 5 % sucrose or isoglucose, 5 % glucose or starch  Excluding hydrolysates of proteins and autolysates of yeast 2202 Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages, not including fruit or vegetable juices of heading No 2009 2203 Beer made from malt 2205 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances 2207 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol or higher; ethyl alcohol and other spirits, denatured, of any strength 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol; spirits; liqueurs and other spirituous beverages; compound alcoholic preparations of a kind used for the manufacture of beverages 2209 Vinegar and substitutes for vinegar obtained from acetic acid 2402 Cigars, cheroots, cigarillos and cigarettes, of tobacco or of tobacco substitutes 2403 Other manufactured tobacco and manufactured tobacco substitutes; 'homogenized' or 'reconstituted' tobacco; tobacco extracts and essences 2905 Acyclic alcohols and their halogenated, s.ulphonated, nitrated or nitrosated derivatives:  Other polyhydric alcohols: 2905 43   Mannitol 2905 44   D-Glucitol ( sorbitol ) No L 353/8 Official Journal of the European Communities 31 . 12 . 94 CN code Description 3501 Casein, caseinates and other casein derivates; casein glues: 3501 10  Casein 3501 90 - Other : 3501 90 90 Other 3502 Albumins, albuminates and other albumin derivatives : 3502 10  Egg albumin: 3502 10 91 Other and 99 3502 90 - Other:   Albumins, other than egg albumin: Other: 3502 90 51     Milk albumin ( lactalalbumin) and 59 3505 Dextrins and other modified starches ( for example, pregelatinized or esterified starches); glues based on starches, or on dextrins or other modified starches: 3505 10  Dextrins and other modified starches: 3505 10 10   Dextrins   Other modified starches: 3505 10 90 Other 3505 20 . - Glues 3809 Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations ( for example, dressings and mordants ), of a kind used in the textile, paper, leather or like industries, not elsewhere specified or included: 3809 10  With a basis of amylaceous substances 3823 Prepared binders for foundry moulds or cores; chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included; residual products of the chemical or allied industries, not elsewhere specified or included: 3823 60  Sorbitol , other than that of subheading 2905 44 31 . 12 . 94 Official Journal of the European Communities No L 353/9 ANNEX B concerning the tariff arrangements and rules applicable to certain goods resulting from the processing of agricultural products referred to in Article 2 CN code Description Rates of duty (% ) 0403 Buttermilk; curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit or cocoa : 0403 10 - Yoghurt: 0403 10 51   Flavoured or containing added fruit or cocoa MOB to 99 0403 90 - Other: 0403 90 71   Flavoured or containing added fruit or cocoa MOB to 99 0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen: 0710 40  Sweet corn MOB 071 1 Vegetables, provisionally preserved ( for example by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption: 0711 90  Other vegetables; mixtures of vegetables:   Vegetables: 0711 90 30    Sweet corn MOB 1517 Margarine; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this Chapter, other than edible fats or oils or their fractions of heading No 1516: 1517 10  Margarine, excluding liquid margarine: 1517 10 10   Containing more than 10% but not more than 15% by weight of milkfats MOB 1517 90 - Other: 1517 90 10 Containing more than 10% but not more than 15% by weight of milkfats MOB 1519 Industrial monocarboxylic fatty acids; acid oils from refining; industrial fatty acids:  Industrial monocarboxylic fatty acids: 151911   Stearic acid 2% 151912 Oleicacid 5% 1519 20  Industrial fatty alcohols 6% 1704 Sugar confectionery ( including white chocolate), not containing cocoa : 1704 10  Chewing-gum, whether or not sugar coated MOB max 23 % 1704 90 - Other: 1704 90 10   Liquorice extract containing more than 10% by weight of sucrose but not containing other added substances 9% 1704 90 30   White chocolate MOB max 27% + AD S/Z 1704 90 51 Other MOB to 99 max 27% + AD S/Z No L 353/10 Official Journal of the European Communities 31 . 12. 94 CN code Description Rates of duty (% ) 1806 Chocolate and other food preparations containing cocoa: 1806 10  Cocoa powder, containing added sugar or other sweetening matter MOB 1806 20  Other preparations in blocks or slabs weighing more than 2 kg or in liquid, paste, powder, granular or other bulk form in containers or immediate packings, of a content exceeding 2 kg: 1806 2010   Containing 31% or more by weight of cocoa butter or containing a combined weight of 31% or more of cocoa butter and milk fat MOB max 27% + AD S/Z 1806 20 30   Containing a combined weight of 25 % or more, but less than 31 % of cocoa butter and milk fat MOB max 27% + AD S/Z   Other: 1806 20 50    Containing 18% or more by weight of cocoa butter MOB max 27% + AD S/Z 1806 20 70    Chocolate milk crumb 6% + MOB 1806 20 80    Chocolate flavour coating 1806 20 95 Other MOB max 27% + AD S/Z  Other in blocks, slabs or bars: 1806 31 Filled MOB max 27% + AD S/Z 1806 32 Not filled MOB max 27% + AD S/Z 1806 90 - Other: 1806 90 11   Chocolate and chocolate products MOB to 39 max 27% + AD S/Z 1806 90 50   Sugar confectionery and substitutes therefor made from sugar substitution products, containing cocoa MOB max 27% + AD S/Z 1 806 90 60   Spreads containing cocoa:  in immediate packings of a net capacity of 1 kg or less MOB max 27% + AD S/Z  Other 6% + MOB max 27% + AD S/Z 1806 90 70   Preparations containing cocoa for making beverages:  in immediate packings of a net capacity of 1 kg or less MOB max 27% + AD S/Z  Other 6% + MOB max 27% + AD S/Z 1806 90 90   Other:  in immediate packings of a net capacity of 1 kg or less MOB max 27% + AD S/Z  Other 6% + MOB max 27% + AD S/Z 31 . 12 . 94 Official Journal of the European Communities No L 353/11 CN code Description Rates of duty (% ) 1901 Malt extract; food preparations of flour, meal , starch or malt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 %, not elsewhere specified or included; food preparations of goods of headings Nos 0401 to 0404, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10% , not elsewhere specified or included: ex 1901 10  Preparations for infant use, put up for retail sale :  containing cocoa MOB  prepared milk, in powder form MOB 1901 90  Other: ex 1901 90 90   Other:  containing cocoa MOB  prepared milk, in powder form, for dietic or culinary purposes MOB 1 902 Pasta, whether or not cooked or stuffed (with meat or other substances ) or otherwise prepared, such as spaghetti , macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni ; couscous, whether or not prepared: 1902 20  Stuffed pasta , whether or not cooked or otherwise prepared: 1902 20 91 Other MOB to 99 1902 30  Other pasta MOB 1902 40  Couscous: 1902 40 90 Other MOB 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products ( for example, corn flakes ); cereals, other than maize (corn), in grain form, pre-cooked or otherwise prepared MOB 2001 Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid: 2001 90 - Other 2001 90 30   Sweet corn (Zea mays var. saccharata ) MOB 2001 90 40   Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch MOB 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen: 2004 10  Potatoes   Other 2004 1091    In the form of flour, meal or flakes MOB 2004 90  Other vegetables and mixtures of vegetables : 2004 90 10   Sweet corn (Zea mays var . saccharata ) MOB , 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen: 2005 20  Potatoes 2005 20 10   In the form of flour, meal or flakes MOB 2005 80  Sweet corn (Zea mays var . saccharata) MOB 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter of spirit, not elsewhere specified or included:  Other, including mixtures other than those of subheading No 2008 19 : 2008 91 00   Palm hearts 9% 2008 92   Mixtures :    Not containing added spirit: 2008 92 45     Preparation of the Miisli type based on unroasted cereal flakes 2008 99 Other:    Not containing added spirit :     Not containing added sugar : 2008 99 85      Maize (corn), other than sweet corn (Zea mays var . saccharata) MOB 2008 99 91 ______ Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch MOB No L 353/12 Official Journal of the European Communities 31 . 12 . 94 DescriptionCN code Rates of duty ( % ) 2101 Extracts, essences and concentrates, of coffee, tea or mate and preparations with a basis of these products or with a basis of coffee, tea or mate; roasted chicory and other roasted coffee substitutes and extracts, essences or concentrates thereof: 2101 10  Extracts, essences and concentrates, of coffee, and preparations with a basis of these extracts, essences or concentrates or with a basis of coffee :   Preparations : 2101 10 99 Other MOB 2101 20  Extracts, essences and concentrates of tea or mate, and preparations with a basis of these extracts, essences or concentrates or with a basis of tea or mate: 210120 90 Other MOB 2102 Yeasts (active or inactive ); other single-cell micro-organisms, dead (but not including vaccines of heading No 3002 ); prepared baking powders: 2102 10  Active yeasts : 21021010   Culture yeasts 8% , 2102 1031   Bakers' yeast MOB to 39 210210 90 Other 10% 2105 Ice cream and other edible ice, whether or not containing cocoa MOB max 27% + AD S/Z 2106 Food preparations not elsewhere specified or included : 2106 10  Protein concentrates and textured protein substances: 210610 90 Other MOB 2106 90 - Other: 2106 90 10   Cheese fondues MOB max ECU 25 100 kg/net   Other: ex 2106 90 91    Containing no milkfats , milk proteins, sucrose, isoglucose, glucose or starch or containing less than 1,5% milkfat, 2,5% milk proteins, 5% sucrose or isoglucose, 5% glucose or starch:  Hydrolysates of proteins; autolysates of yeast 6 % 2106 90 99 Other:  Containing 26 % or more by weight of milkfats :  In immediate packings of a net capacity of 1 kg or less MOB - Other 6% + MOB  Other MOB 31 . 12 . 94 Official Journal of the European Communities No L 353/13 ANNEX C I (a ) ( b ) Order No Ceiling ( tonnes)CN code Description ( 1 ) (2 ) ( 3 ) ( 4 ) 01.0010 3102 (') Mineral or chemical fertilizers, nitrogenous: 3102 1010   Urea containing more than 45% by weight of nitrogen on the dry anhydrous product 01.0020 3102 10 90 - - Other    Other  Ammonium sulphate; double salts and mixtures of ammonium sulphate and ammonium nitrate: 3102 21 00   Ammonium sulphate 3102 29 Other: 3102 2910    Ammonium sulphate-nitrate 3102 29 90 Other 3102 30  Ammonium nitrate, whether or not in aqueous solution: 3102 3010   In aqueous solution 3102 30 90 Other 3102 40  Mixtures of ammonium nitrate with calcium carbonate or other inorganic non-fertilizing substances: 3102 40 10   With a nitrogen content not exceeding 28 % by weight 3102 40 90   With a nitrogen content exceeding 28% by weight 3102 50  Sodium nitrate : 3102 50 90   Other fertilizers 3102 60 00  Double salts and mixtures of calcium nitrate and ammonium nitrate 3102 70 00  Calcium cyanamide 3102 80 00  Mixtures of urea and ammonium nitrate in aqueous or ammoniacal solution 3102 90 00  Other, including mixtures not specified in the foregoing subheadings 01.0030 3105 0 ) Mineral or chemical fertilizers containing two or three of the fertilizing elements nitrogen, phosphorus and potassium; other fertilizers; goods of this chapter in tablets or similar forms or in packages of a gross weight not exceeding 10 kg 01.0040 3915 Waste, parings and scrap, of plastics : 3915 90  Of other plastics :   Other: 3915 90 91    Of epoxide resins 3915 90 99 Other 3916 Monofilament of which any cross-sectional dimension exceeds 1 mm, rods, sticks and profile shapes, whether or not surface-worked but not otherwise worded, of plastics : 3916 90  Of other plastics : ex 3916 90 90 Other:  Of regenerated cellulose 3917 Tubes, pipes and hoses, and fittings therefor (for example, joints, elbows, flanges ), of plastics : 3917 10  Artificial guts (sausage casings ) of hardened protein or of cellulosic materials : ex 3917 10 90   Of cellulose plastic materials  Of regenerated cellulose  Tubes, pipes and hoses, rigid : 4 973 43 671 69 389 2 042 ( ) Within the limit, with regard to exports to Italy, of quantities consolidated under the GATT. ( a ) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the designation of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, withinthe context of this Annex, by the application of the CN code. Where ex CN code positions are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together . ( b ) See Taric codes in Annex C VI . No L 353/14 Official Journal of the European Communities 31 . 12 . 94 Order No CN code Description Ceiling (tonnes ) (D (2 ) (3 ) . (4 ) 01.0040 3917 29   Of other plastics : (cont d) _ _ _ Seamless and cut to a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise worked: ex 3917 29 19 Other:  Of regenerated cellulose 3917 32   Other, not reinforced or otherwise combined with other materials, without fittings:    Seamless and cut to a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise worked: ex 3917 32 51 Other:  Of regenerated cellulose 3917 39 Other:    Seamless and cut to a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise worked: ex 3917 39 19     Other:  Of regenerated cellulose 3919 Self-adhesive plates, sheets , film, foil , tape, strip and other flat shapes, of plastics, whether or not in rolls : 3919 10  In rolls of a width not exceeding 20 cm: *   Other: ex 3919 10 90    Other:  Of regenerated cellulose 3919 90 - Other:   Other: ex 3919 90 90 Other:  Of regenerated cellulose 3920 Other plates, sheets, film, foil and strip, of plastics, non-cellular and not reinforced, laminated, supported or similarly combined with other materials :  Of cellulose or its chemical derivatives : 3920 71   Of regenerated cellulose :    Sheets, film or strip, coiled or not, of a thickness of less than 0,75 mm: 3920 71 11     Not printed 3920 71 19 Printed 3920 71 90 Other 3921 Other plates, sheets, film, foil and strip, of plastics:  Cellular: 3921 14 00   Of regenerated cellulose 01.0050 3912 Cellulose and its chemical derivatives, not elsewhere specified or included, in primary forms: 3912 20  Cellulose nitrates (including collodions):   Non-plasticized : 3912 20 11    Collodions and celloidin 3912 2019 Other 3912 20 90 Plasticized 3915 Waste, parings and scrap, of plastics : 3915 90  Of other plastics :   Other: ex 3915 90 93    Of cellulose and its chemical derivatives I 2 042 (cont'd) 1 278 31 . 12 . 94 Official Journal of the European Communities No L 353/15 Order No CN code Description Ceiling (tonnes ) ( 1 ) (2 ) - ( 3 ) (4 ) 01.0050 3916 Monofilament of which any cross-sectional dimensions exceeds 1 mm, rods, sticks and (cont'd) profile shapes, whether or not surface-worked but not otherwise worked, of plastics: 3916 90  Of other plastics : ex 3916 90 90   Other:  Of cellulose nitrates 3917 Tubes, pipes and hoses, and fittings therefor ( for example, joints, elbows, flanges ), of plastics:  Tubes, pipes and hoses, rigid: 3917 29   Of other plastics :    Seamless and cut to a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise worked : ex 3917 29 19     Other:  Of cellulose nitrates  Other tubes, pipes and hoses : 3917 32   Other, not reinforced or otherwise combined with other materials, without fittings :    Seamless and cut to a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise worked : ex 3917 32 51     Other:  Of cellulose nitrates 3917 39 Other:    Seamless and cut to a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise worked : ex 3917 39 19 Other:  Of cellulose nitrates 3919 Self-adhesive plates, sheets , film, foil, tape, strip and other flat shapes, of plastics, whether or not in rolls: 391910  In rolls of a width not exceeding 20 cm:   Other: x ex 3919 10 90 Other:  Of cellulose nitrates 3919 90 - Other : Other: ex 3919 90 90    Other:  Of cellulose nitrates 3920 Other plates, sheets , film, foil and strip, of plastics, non-cellular and not reinforced, laminated, supported or similarly combined with other materials:  Of cellulose or its chemical derivatives: 3920 72 00   Of vulcanized fibre 3921 Other plates, sheets, film, foil and strip, of plastics :  Cellular: 3921 19   Of other plastics : 3921 19 90 Other 3921 90 - Other: 3921 90 90 : Other 01.0060 4011 New pneumatic tyres, of rubber: 4011 10 00  Of a kind used on motor cars ( including station wagons and racing cars ) 4011 20  Of a kind used on buses or lorries 4011 20 10   With a level index not exceeding 121 I 4011 20 90   With a level index exceeding 121 1 278 (cont'd) 6 673 No L 353/16 Official Journal of the European Communities 31 . 12 . 94 Order No CN code Description Ceiling ( tonnes ) ' 0 ) (2 ) (3 ) (4 ) 01.0060 4011 30  Of a kind used on aircraft : (cont'd) 4011 30 90 Other  Other: 4011 91 00   Having a 'herring-bone' or similar tread 40119110    Of a kind- used on agricultural and forestry vehicles 4011 91 30    Of a kind used on civil engineering vehicles 4011 91 90 Other 4011 99 . Other: 4011 99 10    Of a kind used on agricultural and forestry vehicles 4011 99 30    Of a kind used on civil engineering vehicles 401199 90 Other 4012 Retreaded or used pneumatic tyres of rubber; solid or cushion tyres, interchangeabli tyre treads and tyre flaps, of rubber : 4012 10  Retreaded tyres : : - Other: 4012 10 30    Of a kind used on motor cars ( including station wagons and racing cars ] 4012 10 50    Of a kind used on buses or lorries ex 4012 10 80 Other:  Other than of the kind used on bicycles or cycles with auxiliary motor, or motor-cycles or motor-scooters 4012 20  Used pneumatic tyres : ex.4012 20 90 - - Other:  Other than of the kind used on bicycles or cycles with auxiliary motor, oi motor-cycles or motor-scooters 4013 Inner tubes, of rubber: 4013 10  Of a kind used on motor cars ( including station wagons and racing cars), buses o: lorries : 4013 10 10   Of the kind used on motor cars ( including station wagons and racing cars ) 4013 10 90   Of the kind used on buses or lorries  Other: 4013 90 90 Other 01.0080 4203 Articles of apparel and clothing accessories, of leather or of composition leather : 4203 10 00  Articles of apparel  Gloves, mittens and mitts : 4203 21 00   Specially designed for use in sports   Other:    Other: 4203 29 91     Men's and boys' 4203 29 99 Other 4203 30 00  Belts and bandoliers 4203 40 00  Other clothing accessories 01.0090 4412 Plywood, veneered panels and similar laminated wood: 4420 Wood marquetry and inlaid wood; caskets and cases for jewellery or cutlery, anc similar articles, of wood; statuettes and other ornaments, of wood; wooden articles o: furniture not falling within Chapter 94 : 4420 90 - Other:   Wood marquetry and inlaid wood: 4420 90 1 1    Of tropical woods referred to in Additional Note 2 of this Chapter 4420 90 19    Of other woods 01.0100 4410 Particle board and similar board of wood or other ligneous materials ; whether or no agglomerated with resins or other organic binding substances 6 673 (cont'd) 651 177 681 m3 45 779 31 . 12 . 94 Official Journal of the European Communities No L 353/17 Order No CN code Description Ceiling (tonnes ) ( 1 ) (2 ) ( 3 ) (4 ) 01.0110 6401 Waterproof footwear with outer soles and uppers of rubber or of plastics, the uppers of which are neither fixed to the sole nor assembled by stitching, riveting, nailing, screwing, plugging or similar processes 6402 Other footwear with outer soles and uppers of rubber or plastics 01.0120 6403 Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of leather 01.0130 6404 Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of textile materials 6405 Other footwear: 6405 90 - Other: 6405 90 10   With outer soles of rubber, plastics, leather or composition leather 01.0140 7004 Drawn glass and blown glass, in sheets, whether or not having an absorbent or reflecting layer, but not otherwise worked 7004 10  Glass, coloured throughout the mass ( body tinted), opacified, flashed or having an absorbent or reflecting layer : 7004 10 30   Antique glass 7004 10 50   Horticultural sheet glass 700410 90 Other 7004 90  Other glass : 7004 90 50   Antique glass 7004 90 70   Horticultural sheet glass   Other, of a thickness: 7004 90 91    Not exceeding 2,5 mm 7004 90 93    Exceeding 2,5 mm but not exceeding 3,5 mm 7004 90 95    Exceeding 3,5 mm but not exceeding 4,5 mm 7004 90 99    Exceeding 4,5 mm 01.0150 9405 Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included; illuminated signs, illuminated name-plates and the like, having a permanently fixed light source, and parts thereof not elsewhere specified or included : 9405 91  Parts :   Of glass :    Articles for electrical lighting fittings (excluding searchlights and spotlights): 9405 9119     Other ( for example, diffusers, ceiling lights, bowls, cups, lampshades, globes, tulip-shaped pieces ) 01.0160 7304 Tubes, pipes and hollow profiles, seamless, of iron (other than cast iron ) or steel : 7304 10  Line pipe of a kind used for oil or gas pipelines : 01.0160 7304 10 10   Of an external diameter not exceeding 168,3 mm 7304 10 30   Of an external diameter exceeding 168,3 mm, but not exceeding 406,4 mm 7304 10 90   Of an external diameter exceeding 406,4 mm 7304 20  Casing, tubing and drill pipe, of a kind used in drilling for oil or gas : Other : 7304 20 91    Of an external diameter not exceeding 406,4 mm 7304 20 99    Of an external diameter exceeding 406,4 mm  Other, of circular cross-section, of iron or non-alloy steel : 7304 31   Cold-drawn or cold-rolled (cold-reduced):    Other: 7304 31 91     Precision tubes 7304 31 99 Other 770 909 379 9 568 2 983 18 214 No L 353/18 Official Journal of the European Communities 31 . 12 . 94 Order No CN code Description Ceiling ( tonnes) ( 1 ) (2 ) ' ( 3 ) (4) 01.0160 7304.39 Other: (cont d) 7304 3910    Unworked, straight and of uniform wall-thickness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall thicknesses (')  Other:     Other:      Other:     Threaded or tljreadable tubes (gas pipe): 7304 39 51        Plated or coated with zinc 7304 39 59 Other       Other, of an external diameter: 7304 39 91        Not exceeding 168,3 mm 7304 39 93        Exceeding 168,3 mm, but not exceeding 406,4 mm 7304 39 99        Exceeding 406,4 mm  Other, of circular cross-section, of stainless steel : 7304 41   Cold-drawn or cold-rolled (cold-reduced): 7304 41 90 Other 7304 49 Other: 7304 49 10    Unworked, straight and of uniform wall-thicjcness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall thicknesses (*)    Other: Other : 7304 49 91      Of an external diameter not exceeding 406,4 mm 7304 49 99      Of an external diameter exceeding 406,4 mm  Other, of circular cross-section, of other alloy steel: 7304 51   Cold-drawn or cold-rolled (cold-reduced):    Straight and of uniform wall-thickness, of alloy steel containing by weight not less than 0,9 % but not more than 1,15 % of carbon, not less than 0,5 % but not more than 2 % of chromium and not more than 0,5 % ofmolybdenum, of a length: 7304 5111     Not exceeding 4,5 m 7304 51 19     Exceeding 4,5 m    Other:     Other: 7304 51 91      Precision tubes 7304 51 99 Other 7304 59 Other: 7304 59 10    Unworked, straight and of uniform wall-thickness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall thicknesses (*)    Other, straight and of uniform wall-thickness, of alloy steel containing by weight not less than 0,9 % but not more than 1,15 % of carbon, not less than 0,5 % but not more than 2 % of chromium and not more than 0,5 % of molybdenum, of a length: 7304 59 31     Not exceeding 4,5 m 7304 59 39     Exceeding 4,5 m    Other: Other: 7304 59 91      Of an external diameter not exceeding 168,3 mm 7304 59 93      Of an external diameter exceeding 168,3 mm, but not exceeding 406,4 mm 7304 59 99      Of an external diameter exceeding 406,4 mm 7304 90 - Other: 7304 90 90 - - Other 18 214 (cont'd) (') Entry under this code is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions {combined nomenclature). 31 . 12 . 94 Official Journal of the European Communities No L 353/19 Order No CN code Description Ceiling ( tonnes ) ( 1 ) (2 ) I ' ( 3 ) I ( 4 ) 01.0160 7305 Other tubes and pipes ( for example, welded, riveted or similarly closed), having (cont'd) internal and external circular cross-sections, the external diameter of which exceeds 406,4 mm, of iron or steel 7306 Other tubes, pipes and hollow profiles ( for example, open seam or welded, riveted or similarly closed), of iron or steel : 7306 10  Line pipe of a kind used for oil or gas pipelines :   Longitudinally welded, of an external diameter of: 7306 10 11    Not more than 168,3 mm 7306 10 19    More than 168,3 mm, but not more than 406,4 mm 7306 10 90   Spirally welded 7306 20 00  Casing and tubing of a kind used in drilling for oil or gas 7306 30  Other, welded, of circular cross-section, of iron or non-alley steel :   Other :    Precision tubes, with a Wall thickness : 7306 30 21     Not exceeding 2 mm 7306 30 29   Exceeding 2 mm    Other:     Threaded or threadable tubes (gas pipe): 7306 30 51      Plated or coated with zinc 7306 30 59 Other     Other, of an external diameter :      Not exceeding 168,3 mm: 7306 30 71 Plated or coated with zinc 7306 30 78 Other 7306 30 90      Exceeding 168,3 mm, but not exceeding 406,4 mm 7306 40  Other, welded, of circular cross-section, of stainless steel :   Other: 7306 40 91    Cold-drawn or cold-rolled (cold-reduced ) 7306 40 99 Other 7306 50  Other, welded, of circular cross-section, of other alloy steel : Other : 7306 50 91    Precision tubes 7306 50 99 Other 7306 60  Other, welded, of non-circular cross-section:   Other:    Of rectangular ( including square ) cross-section, with a wall thickness : 7306 60 31     Not exceeding 2 mm 7306 60 39     Exceeding 2 mm 7306 60 90    Of other sections 7306 90 00 - Other 01.0165 7407 Copper bars, rods and profiles : ex 7407 10 00  Of refined copper :  Solid  Of copper alloys : 7407 21   Of copper-zinc base alloys ( brass): 7407 21 10    Bars and rods 18 214 (cont'd) 5 642 No L 353/20 \ Official Journal of the European Communities 31 . 12. 94 Order No CN code Description Ceiling (tonnes) ( 1 ) (2)- (3 ) (4 ) 01.0165 ex 7407 21 90 Profiles: (cont'd) _ Solid 7407 22   Of copper-nickel base alloys (cupro-nickel ) or copper-nickel-zinc base alloys (nickel silver): ex 7407 22 10    Of copper-nickel base alloys (cupro-nickel ):  Solid ex 7407 22 90    Of copper-nickel-zinc base alloys (nickel silver):  Solid ex 7407 29 00 Other  Solid 7408 Copper wire: 01.0170 7409 Copper plates, sheets and strip, of a thickness exceeding 0,15 mm: 01.0180 7407 Copper bars, rods and profiles : ex 7407 10 00  Of refined copper:  Hollow  Of copper alloys: 7407 21   Of copper-zinc base alloys ( brass): ex 7407 21 90    Profiles :  Hollow   Of copper-nickel base alloys (cupro-nickel ) or copper-nickel-zinc base alloys (nickel silver): ex 7407 22 10    Of copper-nickel base alloys (cupro-nickel ):  Hollow ex 7407 22 90    Of copper-nickel-zinc base alloys (nickel silver):  Hollow ex 7407 29 00 Other  Hollow 7411 Copper tubes and pipes 01.0190 ex 7604 Aluminium bars, rods and profiles, excluding code 7604 21 00 7605 Aluminium wire 01.0200 7606 Aluminium plates, sheets and strip, of a thickness exceeding 0,2 mm 01.0210 7903 Zinc dust, powders and flakes 7905 Zinc plates, sheets , strip and foil 01.0220 8501 Electric motors and generators (excluding generating sets): 8501 10  Motors of an output not exceeding 37,5 W: 8501 10 10   Synchronous motors of an output not exceeding 18 W:   Other: 8501 10 91    Universal AC/DC motors 8501 10 93    AC motors 8501 10 99    DC motors 8501 20  Universal AC/DC motors of an output exceeding 37,5 W: 850120 90 Other  Other DC motors; DC generators: 8501 31   Of an output not exceeding 750 W: 850131 90 Other: 8501 32   Of an output exceeding 750 W but not exceeding 75 kW:    Other: 8501 32 91     Of an output exceeding 750 W but not exceeding 7,5 kW 8501 32 99     Of an output exceeding 7,5 kW but not exceeding 75 kW 5 642 (cont'd) 1 505 4184 2511 5 505 4144 7 807 31 . 12 . 94 Official Journal of the European Communities No L 353/21 Order No CN code Description Ceiling (tonnes ) ( 1 ) (2 ) ( 3 ) "1 (4 ) 01.0220 8501 33   Of an output exceeding 75 kW but not exceeding 375 kW: (cont'd) Other: 8501 33 91     Traction motors 8501 33 99 Other 8501 34   Of an output exceeding 375 kW:  Other: 8501 34 50     Traction motors     Other, of an output: 8501 34 91      Exceeding 375 kW but not exceeding 750 kW 8501 34 99      Exceeding 750 kW 8501 40  Other AC motors, single phase: -  Other 8501 40 91    Of an output not exceeding 750 W 8501 40 99    Of an output exceeding 750 W  Other AC motors, multi-phase : 8501 51   Of an output not exceeding 750 W: 8501 51 90 Other: 8501 52   Of an output exceeding 750 W but not exceeding 75 kW:    Other: 8501 52 91     Of an output exceeding 750 W but not exceeding 7,5 kW 8501 52 93     Of an output exceeding 7,5 kW but not exceeding 37 kW 8501 52 99     Of an output exceeding 37 kW but not exceeding 75 kW 8501 53   Of an output exceeding 75 kW:    Other: 8501 53 50     Traction motors     Other, of an output: 8501 53 92      Exceeding 75 kW but not exceeding 375 kW 8501 53 94      Exceeding 375 kW but not exceeding 750 kW  AC generators (alternators ): 8501 61   Of an output not exceeding 75 kVA:    Other: 8501 61 91     Of an output not exceeding 7,5 kVA 8501 61 99     Of an output exceeding 7,5 kVA but not exceeding 75 kVA 8501 62   Of an output exceeding 75 kVA but not exceeding 375 kVA: 8501 62 90 Other 8501 63   Of an output exceeding 375 kVA but not exceeding 750 kVA: 8501 63 90 Other 8501 64 00   Of an output exceeding 750 kVA 8502 Electric generating sets and rotary converters :  Generating sets with compression-ignition internal combustion piston engines (diesel or semi-diesel engines ): 8502 11   Of an output not exceeding 75 kVA:  Other: 8502 11 91     Of an output not exceeding 7,5 kVA 8502 11 99     Of an output exceeding 7,5 kVA but not exceeding 75 kVA 8502 12   Of an output exceeding 75 kVA but not exceeding 375 kVA: 850212 90 Other 8502 13   Of an output exceeding 375 kVA:    Other: 8502 13 91     Of an output exceeding 375 kVA but not exceeding 750 kVA 8502 13 99     Of an output exceeding 750 kVA 8502 20  Generating sets with spark-ignition internal combustion piston engines   Other: 7 807 (cont'd) No L 353/22 Official Journal of the European Communities 31 . 12 . 94 Order No CN code Description Ceiling ( tonnes ) ( 1 ) (2 ) ( 3 ) (4 ) 01.0220 8502 20 91    Of an output not exceeding 7,5 kVA (cont d) 8502 20 99    Of an output exceeding 7,5 kVA 8502 30  Other generating sets : Other: 8502 30 91    Turbo-generators 8502 30 99 Other 8502 40  Electric rotary converters : 8502 40 90 Other 01.0230 8503 00 Parts suitable for use solely or principally with the machines of code 8501 or 8502 8504 Electrical transformers, static converters ( for example, rectifiers ) and inductors : 8504 90 - Parts:   Of transformers and inductors : 8504 90 11    Ferrite cores 8504 90 19 Other 8504 90 90   Of static converters 01.0240 ex 8544 Insulated ( including enamelled or anodized) wire, cable ( including coaxial cable ) and other insulated electric conductors, whether or not fitted with connectors; optical fibre cables, made up of individually sheathed fibres, whether or not assembled with electric conductors or fitted with connectors excluding products of CN codes 8544 30 10 and 8544 70 00 01.0250 8546 Electrical insulators of any material 01.0270 8716 Trailers and semi-trailers; other vehicles, not mechanically propelled; parts thereof: 8716 10  Trailers and semi-trailers of the caravan type, for housing or camping: 8716 10 10   Trailer tents   Other, of a weight: 8716 10 91    Not exceeding 750 kg 8716 10 93    Exceeding 750 kg but not exceeding 3 500 kg 8716 10 99    Exceeding 3 500 kg 8716 20  Self-loading or self-unloading trailers and semi-trailers for agricultural purposes: 8716 20 10  . Manure spreaders 8716 20 90 Other  Other trailers and semi-trailers for the transport of goods: 871631 00   Tanker trailers and tanker semi-trailers:    New: 8716 39 30     Semi-trailers     Other: 8716 39 51      With a single axle 8716 39 59 Other 8716 39 80 Used 8716 40 00  Other trailers and semi-trailers 01.0280 9401 Seats (other than those of code 9402), whether or not convertible into beds, and parts thereof: 9401 30  Swivel seats with variable height adjustment : 9401 30 10   Upholstered, with backrest and fitted with castors or glides 9401 30 90 Other 7 807 (cont'd) 3 263 3 370 591 3 666 11 386 31 . 12. 94 Official Journal of the European Communities No L 353/23 Order No CN code Description Ceiling ( tonnes ) ( 1 ) (2 ) (3 ) (4) 01.0280 9401 40 00  Seats other than garden seats or camping equipment, convertible into beds (cont d) 94qj 50 qq  Seats of cane, osier, bamboo or similar materials  Other seats, with wooden frames: 9401 61 00   Upholstered 940169 00 Other  Other seats, with metal frames : 940171 00 Upholstered 9401 79 00 Other 9401 80 00  Other seats 940190 - Parts :   Other : 9401 90 30    Of wood 9401 90 80 Other 01.0290 9403 Other furniture and parts thereof: 9403 10  Metal furniture of a kind used in offices : 9403 10 10   Drawing tables (other than those of code 9017 )   Other:  Not exceeding 80 cm in height : 9403 10 51     Desks 9403 10 59 Other _ _ _ Exceeding 80 cm in height: 9403 1091     Cupboards with doors, shutters or flaps 9403 10 93     Filing, card-index and other cabinets 9403 10 99 Other 9403 20  Other metal furniture: Other : 9403 20 91 Beds 9403 20 99 Other 9403 30  Wooden furniture of a kind used in offices :   Not exceeding 80 cm in height : 940330 11 Desks 9403 30 19 Other   Exceeding 80 cm in height: 9403 30 91    Cupboards with doors, shutters or flaps; filing, card-index and other cabinets 9403 30 99 Other 9403 40  Wooden furniture of a kind used in the kitchen: 9403 40 10   Fitted kitchen units 9403 40 90 Other 9403 50 00  Wooden furniture of a kind used in the bedroom 9403 60  Other wooden furniture: 9403 60 10   Wooden furniture of a kind used in the dining room and the living room 9403 60 30   Wooden furniture of a kind used in shops 9403 60 90   Other wooden furniture 9403 70  Furniture of plastics : 9403 70 90 Other 9403 80 00  Furniture of other materials, including cane, osier, bamboo or similar materials 9403 90 - Parts : 9403 90 10 Of metal 9403 90 30   Of wood 9403 90 90   Of other materials 11 386 (cont'd) 10 019 No L 353/24 Official Journal of the European Communities 31 . 12 . 94 ANNEX C II (a) (b) Order No (category) CN code Description Ceiling: (a) outward processing traffic (b ) direct imports a ) m . (3 ) w 02.0010 5204 11 00 Cotton yarn not put up for retail sale (b ) 6 899 tonnes ( 1 ) 5204 19 00 5205 11 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 5206 1100 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 - 5206 33 00 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 02.0020 5208 11 10 Woven fabrics of cotton, other than gauze, terry fabrics, narrow (b ) 8 544 tonnes (2 ) 5208 11 90 woven fabrics, pile fabrics, chenille fabrics, tulle and other net 5208 12 11 fabrics 5208 12 13 (a ) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the designation of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the application of the CN code. Where ex CN code positions are indicated, the preferential scheme is to be determined by application of CN code and corresponding description taken together. (b ) See Taric codes in Annex C VI . (c ) The ceilings provided for in this Annex, C II, shall apply as a whole to the Republics of Bosnia-Herzegovina, Croatia and the former Yugoslav Republic of Macedonia . 31 . 12 . 94 Official Journal of the European Communities No L 353/25 ( 1 ) (2 ) ( 3 ) (4 ) 02.0020 5208 12 15 (b ) 8 544 tonnes . (2 ) 5208 12 19 (cont'd) (cont'd) 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 22 11 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 11 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 11 10 5210 11 90 5210 12 00 521019 00 5210 21 10 5210 21 90 5210 22 00 5210 29 00 5210 31 10 5210 31 90 5210 32 00 No L 353/26 Official Journal of the European Communities 31 . 12 . 94 (1 ) (2 ) {3 ) (4 ) 02.0020 5210 39 00 (b ) 8 544 tonnes (2 ) 5210 4100 (cont'd) (cont'd) 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 11 00 5211 12 00 5211 19 00 5211 21 00 521122 00 521129 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 521142 00 521143 00 5211 49 11 52114919 521149 90 52115100 5211 52 00 5211 59 00 52121110 52121190 5212 12 10 5212 12 90 5212 13 10 5212 13 90 5212 14 10 5212 14 90 521215 10 5212 15 90 5212 21 10 5212 21 90 5212 2210 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 02.0025 5208 31 00 Of which other than unbleached or bleached ( b ) 1 931 tonnes (2A) 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 31 . 12 . 94 Official Journal of the European Communities No L 353/27 ( 1 ) (2 ) (3 ) (4 ) 02.0025 5209 31 00 ( b ) 1 931 tonnes (2A) 5209 32 00 (cont'd) (cont'd) 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 521142 00 521143 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 521213 10 5212 13 90 5212 14 10 5212 14 90 521215 10 5212 15 90 5212 21 10 5212 21 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 02.0030 5512 11 00 Woven fabrics of synthetic fibres ( staple or waste ) other than narrow 935 tonnes ( 3 ) 5512 19 10 woven fabrics, pile fabrics ( including terry fabrics ) and chenille 551219 90 fabrics 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 5512 99 90 5513 11 10 5513 1130 55 13 11 90 5513 12 00 5513 13 00 5513 19 00 No L 353/28 Official Journal of the European Communities 31 . 12. 94 ( 1 ) (2 ) ^ ( 3 ) (4 ) 02.0030 5513 21 10 935 tonnes (3 ) 5513 21 30 (cont'd) (cont'd) 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 551411 00 5514 12 00 5514 13 00 5514 19 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 4100 5514 42 00 5514 43 00 5514 49 00 5515 1110 5515 1130 5515 11 90 5515 12 10 5515 12 30 5515 12 90 551513 11 5515 13 19 5515 13 91 5515 13 99 5515 19 10 5515 19 30 5515 19 90 5515 21 10 5515 21 30 5515 21 90 5515 22 11 5515 22 19 5515 22 91 5515 22 99 5515 29 10 5515 29 30 5515 29 90 5515 91 10 5515 91 30 5515 91 90 551552 11 5515 92 19 5515 92 91 5515 92 99 5515 99 10 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 31 . 12 . 94 Official Journal of the European Communities No L 353/29 ( 1 ) (2 ) ( 3 ) (4 ) ( a ) 02.0050 6101 10 90 Jerseys, pullovers, slipovers, waistcoats, twinsets, cardigans, bed (a ) 3 691 500 pieces (b ) 02.0055 6101 20 90 jackets and jumpers (other than jackets and blazers ), anoraks, ( b ) 1 909 500 pieces (5 ) 6101 30 90 windcheaters, waister jackets and the like, knitted or crocheted 6102 10 90 6102 20 90 6102 30 90 6110 10 10 611010 31 6110 10 39 6110 10 91 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 (a ) 02.0060 6203 41 10 Men's or boys' woven breeches, shorts other than swimwear and (a ) 10 733 250 pieces ( b ) 02.0065 6203 41 90 trousers ( including slacks ); women's or girls ' woven trousers and ( b) 954 000 pieces ( 6 ) 6203 42 31 slacks, of wool, of cotton or of man-made fibres; lower parts of 6203 42 33 trackshirts with lining, other than category 16 or 29 , of cotton or of 6203 42 35 man-made fibres 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 39 6204 63 18 6204 69 18 ^ 6211 32 42 6211 33 42 6211 42 42 6211 43 42 (a ) 02.0070 6106 10 00 Women's or girls ' blouses, shirts and shirt-blouses, whether or not (a ) 5 496 000 pieces ( b ) 02.0075 6106 20 00 knitted or crocheted of wool, cotton or man-made fibres ( b ) 570 750 pieces ( 7 ) 6106 90 10 6206 20 00 6206 30 00 6206 40 00 (a ) 02.0080 6205 10 00 Men's or boys' shirts , other than knitted or crocheted, of wool, ( a ) 12 888 000 pieces ( b ) 02.0085 6205 20 00 cotton or man-made fibres (b ) 2 567 250 pieces ( 8 ) 6205 30 00 02.0090 5802 11 00 Terry towelling and similar woven terry fabrics of cotton; toilet linen (b ) 831 tonnes ( 9 ) 5802 19 00 and kitchen linen, other than knitted or crocheted, of terry towelling s- r\ AA and similar woven terry fabrics, of cottonex 6302 60 00 3 ' ( a ) 02.0150 6202 11 00 Women's or girls ' woven overcoats, raincoats and other coats, cloaks (a ) 5 742 750 pieces ( b ) 02.0155 ex 6202 12 10 and capes; jackets and blazers, of wool, of cotton or of man-made (b ) 744 750 pieces ( 15 ) ex 6202 12 90 textile fibres (other than parkas ) (of category 21 ) ex 620213 10 ex 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 No L 353/30 Official Journal of the European Communities 31 . 12 . 94 ( 1 ) (2 ) (3 ) (4 ) (a ) 02.0160 6203 11 00 Men's or boys' suits and ensembles, other than knitted or crocheted, (a) 3 176 250 pieces (b) 02.0165 6203 12 00 of wool of cotton or of man-made fibres, excluding ski suits (b ) 567 000 pieces ( 16 ) 6203 19 10 6203 19 30 6203 21 00 6203 22 80 6203 23 80 6203 29 18 02.0670 5807 90 90 Knitted or crocheted clothing accessories other than for babies, (b ) 722 tonnes (67) 6113 0010 household linen of all kinds, knitted or crocheted; curtains ( including drapes) and interior blinds, curtain or bed valances and 61 17 10 00 other furnishing articles knitted or crocheted blankets and travelling 6117 20 00 rugs, other knitted or crocheted articles including parts of garments 6117 80 10 or of clothing accessories 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 ex 6302 60 00 6303 11 00 6303 12 00 6303 19 00 63041100 6304 91 00 ex 6305 20 00 6305 31 10 ex 6305 39 00 ex 6305 90 00 630710 10 6307-90 10 31 . 12 . 94 Official Journal of the European Communities No L 353/31 ANNEX C III Order No (category) CN code Description Ceiling (tonnes) 03.0010 2710 00 Petroleum oils and oils obtained from bituminous minerals, other than crude; preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous minerals, these oils being the basic constituents of the preparations:  Light oils :   For other purposes:    Special spirits : 2710 00 21     White spirit 2710 00 25 Other    Other:     Motor spirit : 2710 00 26 _____ Aviation spirit      Other, with a lead content:       Not exceeding 0,013 g per litre 2710 00 27 With an octane number of less than 45 2710 00 29 _______ With an octane number of 95 or more but less than 98 2710 00 32 _______ With an octane number of 98 or more       Exceeding 0,013 g per litre : 2710 00 34 _______ With an octane number of less than 98 2710 00 36 _______ With an octane number of 98 or more 2710 00 37     Spirit-type jet fuel 2710 00 39 ____ Other light oils  Medium oils :   For other purposes:    Kerosene: 2710 00 51 Jet fuel 2710 00 55 Other 2710 00 59 - - Other  Heavy oils :   Gas oil : 2710 00 69 _   For other purposes   Fuel oils :    For other purposes 2710 00 74     With a sulphur content not exceeding 1 % weight 2710 00 76     With a sulphur content exceeding 1 % by weight but not exceeding 2 % by weight 2710 00 77     With a sulphur content exceeding 2 % by weight but not exceeding 2,8 % by weight 2710 00 78     With a sulphur content exceeding 2,8% by weight   Lubricating oils ; other oils : 2710 00 85    To be mixed in accordance with the terms of additional note 6 (CN) to this chapter (')    For other purposes: 2710 00 87 _    Motor oils , compressor tube oils, turbine tube oils 2710 00 88     Liquids for hydraulic purposes 2710 00 89     White oils, liquid paraffin 2710 00 92     Gear oils and reductor oils 2710 00 94 _ _ _ _ Metal-working compounds, mould release oils , anti-corrosions oils 2710 00 96     Electrical insulating oils 2710 00 98     Other lubricating oils and other oils 976 361 (') Entry under this code is subject to conditions laid down in the relevant Community provisions . No L 353/32 31 . 12 . 94Official Journal of the European Communities Order No (category) CN code Description Ceiling (tonnes ) 03.0010 2711 Petroleum gases and other gaseous hydrocarbons: (cont'd) r ¢ r- ,'  Liquehed: 2711 12   Propane:    Propane of a purity not less than 99% : 2711 12 11     For use as a power or heating fuel    Other:     For other purposes: 2711 12 94 _____ of a purity exceeding 90% but less than 99% 2711 12 96 _____ Mixtures of propane and butane containing more than 50% but not more than 70 % of propane 2711 12 98 Other 2711 13   Butanes:    For other purposes: 2711 13 91     Of a purity exceeding 90% but less than 95% 271 113 93 ____ Mixtures of butane and propane containing more than 50 % but not more than 65 % of butane 2711 13 98 Other 2712 Petroleum jelly; paraffin wax, microcrystalline petroleum wax, slack wax, ozokerite, lignite wax, peat wax, other mineral waxes, and similar products obtained by synthesis or by other processes, whether or not coloured: 2712 10  Petroleum jelly : 2712 10 90 Other 2712 20 00 ¢  Paraffin wax containing by weight less than 0,75 % of oil 2712 90 - Other:   Other:    Crude: 2712 90 39     For other purposes 2712 90 90 Other 2713 Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals ; 2713 90  Other residues of petroleum oils or of oils obtained from bituminous minerals : 2713 90 90 Other 976 361 (cont'd) 31 . 12. 94 Official Journal of the European Communities No L 353/33 ANNEX C IV (a) (b ) Order No CN code Description Ceiling ( tonnes ) 04.0030 7202 Ferro-alloys  Ferro-silicon: 7202 21   Containing by weight more than 55 % of silicon: 7202 21 10   . Containing by weight more than 55% but not more than 80% of silicon 7202 21 90    Containing by weight more than 80% of silicon 7202 29 00 Other 04.0040 7202 30 00  Ferro-silico-manganese 04.0050  Ferro-chromium: 7202 41   Containing by weight more than 4% of carbon: 7202 41 10    Containing by weight more than 4% but not more than 6% of carbon    Containing by weight more than 6 % of carbon: 7202 41 91     Containing by weight not more than 60% of chromium 7202 41 99     Containing by weight more than 60% of chromium 7202 49 Other: 7202 49 10    Containing by weight not more than 0,05 % of carbon 7202 49 50    Containing by weight more than 0,05 % but not more than 0,5 % of carbon 7202 49 90    Containing by weight more than 0,5 % but not more than 4 % of carbon of which: 04.0055 ex 7202 49 10  Ferro-chromium containing by weight not more than 0,10% of carbon and more ex 7202 49 50 than 30% but not more than 90% of chromium (super-refined ferro-chromium), maximum 04.0090 7901 Unwrought zinc:  Zinc, not alloyed: 7901 11 00   Containing by weight 99,99% or more of zinc 7901 12   Containing by weight less than 99,99% of zinc: 7901 12 10    Containing by weight 99,95% or more but less than 99,99% of zinc 7901 12 30    Containing by weight 98,5% or more but less than 99,95% of zinc 7901 12 90    Containing by weight 97,5% or more but less than 98,5% of zinc 7901 20 00  Zinc alloys 9 840 1 577 2 426 1210 3 466 ( a ) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the designation of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the application of the CN code . Where ex CN code positions are indicated, the preferential scheme is to be determined by application of CN code and corresponding description taken together . (b ) See Taric codes in Annex C VI . No L 353/34 31 . 12 . 94Official Journal of the European Communities ANNEX C V (a ) Order No CN code (*) Description Ceiling (tonnes ) ( 1 ) * (2) ( 3 ) * (4 ) 06.0010 7201 Pig iron and spiegeleisen in pigs, blocks or other primary forms: 7201 10  Non-alloy pig iron containing by weight 0,5 % or less of phosphorus :   Containing by weight not less than 0,4 % of manganese: 7201 10 11    Containing by weight 1 % or less of silicon 7201 10 19    Containing by weight more than 1 % of silicon 7201 10 30   Containing by weight not less than 0,1% but less than 0,4% of manganese 7201 10 90   Containing by weight less than 0,1 % of manganese 7201 20 00  Non-alloy pig iron containing by weight more than 0,5 % of phosphorus 7201 30  Alloy pig iron: 7201 30 90 Other 7201 40 00  Spiegeleisen 7202 Ferro-alloys:  Other: 7202 99 Other:    Ferro-phosphorus: 7202 99 11     Containing by weight more than 3% but less than 15% of phosphorus 7203 Ferrous products obtained by direct reduction of iron ore and other spongy ferrous products, in lumps, pellets or similar forms; iron having a minimum purity by weight of 99,94%, in lumps, pellets or similar forms: 7203 90 00 - Other 06.0020 7208 Flat-rolled products of iron or non-alloy steel , of a width of 600 mm or more, hot-rolled, not clad, plated or coated:  In coils, not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa : 7208 11 00   Of a thickness exceeding 10 mm 7208 12   Of a thickness of 4,75 mm or more but not exceeding 10 mm: 7208 12 10    Intended for re-rolling (')    Other: 7208 12 91     With patterns in relief Other: 7208 12 95 Pickled 7208 12 98 Other 7208 13   Of a thickness of 3 mm or more but less than 4,75 mm: 7208 13 10    Intended for re-rolling (')    Other: 7208 13 91     With patterns in relief     Other: 7208 13 95 Pickled 7208 13 98 Other   Of a thickness of less than 3 mm 7208 14 10    Intended for re-rolling (*)    Other: 7208 14 91 Pickled 34163 49 598 {') Entry within this code is subject to conditions laid down in the relevant Community provisions. (a ) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the designation of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the application of CN codes. Where ex CN code positions are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. ( ») The faric codes are to be found on the last page of Annex C VI . 31 . 12 . 94 Official Journal of the European Communities No L 353/35 Order No CN code Description Ceiling (tonnes) ( 1 ) (2 ) ¢ ( 3 ) (4 ) 06.0020 7208 14 99 Other (cont d) _ coils ? not further worked than hot-rolled : 7208 21   Of a thickness exceeding 10 mm: 7208 21 10    With patterns in relief 7208 21 90 Other 7208 22   Of a thickness of 4,75 mm or more but not exceeding 10 mm: 7208 22 10    Intended for re-rolling ( 1 )    Other: 7208 22 91     With patterns in relief     Other: 7208 22 95 Pickled 7208 22 98 Other 7208 23   Of a thickness of 3 mm or more but less than 4,75 mm: 7208 23 10    Intended for re-rolling (') Other: 7208 23 91     With patterns in relief     Other: 7208 23 95 Pickled 7208 23 98 Other 7208 24   Of a thickness of less than 3 mm: 7208 24 10    Intended for re-rolling (') Other: 7208 24 91 - Pickled 7208 24 99 Other 7211 Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, not clad, plated or coated:  Not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa: 7211 12   Other, of a thickness of 4,75 mm or more: ex 7211 12 10    Of a width exceeding 500 mm: -(2) 7211 19 Other: ex72111910    Of a width exceeding 500 mm: ~ (2 )  Other, not further worked than hot-rolled : 7211 22   Other, of a thickness of 4,75 mm or more: ex 7211 22 10    Of a width exceeding 500 mm: -(2) 7211 29 Other: ex 7211 29 10    Of a width exceeding 500 mm: -(2) 06.0030 7207 Semi-finished products of iron or non-alloy steel :  Containing by weight less than 0,25 % of carbon: 720719 Other:    Of circular or polygonal cross-section:     Rolled or obtained by continuous casting: ______ Other: 7207 19 14 ______ Obtained by continuos casting 720719 16 Other 7207 20  Containing by weight 0,25 % or more of carbon:   Of circular or polygonal cross-section:    Rolled or obtained by continuous casting: Other: 49 598 (cont'd) 32 681 {') Entry within this code is subject to conditions laid down in the relevant Community provisions. (2 ) Flat-rolled products of a weight of 500 kg or more. Official Journal of the European Communities 31 . 12 . 94No L 353/36 Order No CN code Description Ceiling (tonnes ) ( 1 ) (2 ) ( 3 ) (4 ) 06.0030 7207 20 55      Containing by weight 0,25% or more but less than 0,6% of (cont'd) carbon 7213 Bars and rods, hot-rolled, in irregularly wound coils of iron or non-alloy steel : 7213 10 00  Containing indentations, ribs, grooves or other deformations produced during the rolling process  Other, containing by weight less than 0,25 % of carbon: 7213 31   Of circular cross-section measuring less than 14 mm in diameter : 7213 31 10    Containing by weight 0,06% or less of carbon 7213 31 90    Containing by weight morp than 0,06% of carbon 7213 39 Other: 7213 39 10    Containing by weight 0,06% or less of carbon 7213 39 90    Containing by weight more than 0,06 % of carbon  Other, containing by weight 0,25 % or more but less than 0,6 % of carbon: 7213 41 00   Of circular cross-section measuring less than 14 mm in diameter 7213 49 00 Other 7214 Other bars and rods of iron or non-alloy steel , not further worked than forged hot-rolled, hot-drawn or hot-extruded but including those twisted after rolling: 7214 20 00  Containing indentations, ribs, grooves, or other deformations produced during the rolling process or twisted after rolling 7214 40  Other, containing by weight less than 0,25 % of carbon 7214 40 10   Of rectangular ( other than square ) cross-section, rolled on four faces   Of circular cross-section measuring in diameter : 7214 40 31    80 mm or more 7214 40 39    Less than 80 mm 7214 40 90 Other 7214 50  Other, containing by weight 0,25% or more but less than 0,6% of carbon: 7214 50 10   Of rectangular (other than square) cross-section, rolled on four faces   Of circular cross-section measuring in diameter : 7214 50 31    80 mm or more 7214 50 39    Less than 80 mm 7214 50 90 Other 7215 Other bars and rods of iron or non-alloy steel : 7215 90 - Other: 7215 90 10   Hot-rolled, hot-drawn or extruded not further worked than clad 7228 Other bars and rods of other alloy steel, angles, shapes and sections of other alloy steel : 7228 80  Hollow drill bars and rods: 7228 80 90   Of non-alloy steel 06.0040 7207 Semi-finished products of iron or non-alloy steel :  Containing by weight less than 0,25 % of carbon: 7207 19 Other:    Blanks for angles, shapes and sections : 7207 19 31    Rolled or obtained by continuous casting 7207 20  Containing by weight 0,25 % or more of carbon:   Blanks for angles, shapes and sections: 7207 20 71    Rolled or obtained by continuous casting 32 681 (cont'd) 4 659 No L 353/3731 . 12 . 94 Official Journal of the European Communities CN code DescriptionOrderNo Ceiling ( tonnes ) ( 1 ) (2 ) -(3 ) (4 ) 06.0040 7216 Angles, shapes #nd sections of iron of non-alloy steel : (cont d) 7216 10 00  U-, I- or H-sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of less than 80 mm 7216 21 00  L- or T-sections, not further worked than hot-rolled, hot-drawn or extruded of a 7216 22 00 height of less than 80 mm  U-, I- or H-sections, not further worked than hot-rolled, hot-drawn or extruded of a height of 80 mm or more 7216 31   U-sections    Of a height of 80 mm or more but not exceeding 220 mm: ex72163111     With parallel flange faces -H ex 7216 31 19 Other -(')    Of a " height of more than 220 mm: ex72163191     With parallel flange faces -(') ex 7216 31 99 Other - C ) 7216 32   I-sections    Of a height of 80 mm or more but not exceeding 220 mm: ex 7216 32 11     With parallel flange faces - C ) ex 7216 32 19 Other T (') Ofa height of more than 220 mm: ex 7216 32 91     With parallel flange faces - C ) ex 7216 32 99 Other -o 7216 33   H-sections: ex 7216 33 10    Of a height of 80 mm or more but not exceeding 180 mm -(') ex 7216 33 90    Of a height of more than 180 mm -(') 7216 40 10  L- or T-sections, not further worked than hot-rolled, hot-drawn or extruded, of 7216 40 90 a height of 80 mm or more 7216 50  Other angles, shapes and sections, not further worked than hot-rolled or hot-drawn: 72165031 Bulb flats 7216 50 99 Other 7216 90 - Other: 7216 90 10   Hot-rolled, hot-drawn or extruded, not further worked than clad 7301 Sheet piling of iron or steel , whether or not drilled, punched or made from assembled elements, welded angles, shapes and sections, of iron or steel : 7301 10 00  Sheet piling 06.0050 7211 Flat-rolled products of iron or non-alloy steel , of a width of less than 600 mm, neither clad, plated or coated :  Not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa: 4 659 (cont 'd) 9 636 (') Other than products containing, by weight, not less than 0,60% of carbon and having a content, by weight, less than 0,04% of phosphorus and sulphur taken separately and less than 0,07% of these elements taken together. 31 . 12. 94No L 353/38 Official Journal of the European Communities CN code DescriptionOrderNo Ceiling (tonnes) ( 1 ) (2 ) (3 ) (4 ) 06.0050 7211 19 Other: (cont d)  Of a width not exceeding 500 mm: ex 7211 19 91     Of a thickness of 3 mm or more but less than 4,75 mm: -(2) 721119 99     Of a thickness of less than 3 mm: -n .  Other, not further worked than hot-rolled: 7211 22   Other, of a thickness of 4,75 mm or more: ex 7211 22 90    Of a width not exceeding 500 mm: -n  Other, not further worked than hot-rolled: 721129 Other:    Of a width not exceeding 500 mm (ECSC): ex 7211 29 91     Of a thickness of 3 mm or more but less than 4,75 mm: -(') ex 7211 29 99     Of a thickness of less than 3 mm: - 0 )  Other, not further worked than cold-rolled (cold-reduced): 7211 41   Containing by weight less than 0,25% of carbon:    Of a width not exceeding 500 mm: 72114191   In coils intended for the manufacture of tin plate 7212 Flat-rolled products of iron or non-alloy steel , of a width of less than 600 mm, clad, plated or coated  Clad: 7212 60 Of a width not exceeding 500 mm:    Not further worked than surface-treated: ex 7212 60 91     Hot-rolled, not further worked than clad: -(') 06.0060 7208 Flat-rolled products of iron or non-alloy steel , of a width of 600 mm or more, hot-rolled, not clad, plated or coated:  Not in coils, not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa: 7208 32 10   Other, of a thickness exceeding 10 mm 7208 32 30 7208 32 51 7208 32 59 7208 32 91 7208 32 99 7208 33 10   Other, of a thickness of 4,75 mm or more but not exceeding 10 mm 7208 33 91 7208 33 99 7208 34 10   Other, of a thickness of 3 mm or more but less than 4,75 mm 7208 34 90 7208 35 10   Other, of a thickness of less than 3 mm 7208 35 90   Other, not in coils , not further worked than hot-rolled 7208 42 10   Other, of a thickness exceeding 10 mm 7208 42 30 7208 42 51 7208 42 59 7208 42 91 7208 42 99 9 636 (cont'd) 59 777 (') Other than products containing, by weight, not less than 0,60% of carbon and having a content, by weight, less than 0,04% of phosphorus and sulphur taken separately and less than 0,07% of these elements taken together. 31 . 12 . 94 Official Journal of the European Communities No L 353/39 Order No CN code Description Ceiling ( tonnes) ( 1 ) (2 ) (3 ) ^ (4 ) 59 777 (cont'd) 06.0060 7208 43 10   Other, of a thickness of 4,75 mm or more but not exceeding 10 mm (cont'd) 7208 43 91 7208 43 99 7208 44 10   Other, of a thickness of 3 mm or more but less than 4,75 mm 7208 44 90 7208 45 10   Other, of a thickness of less than 3 mm 7208 45 90 7208 90 - Other: 7208 90 10   Not further worked than surface-treated or simply cut into shapes other than rectangular ( including square) 7209 Flat-rolled products of iron or non-alloy steel , of a width of 600 mm or more, cold-rolled (cold-reduced ) not clad, plated or coated:  In coils , not further worked than cold-rolled (cold-reduced) of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa : 7209 1210   Of a thickness exceeding 1 mm but less than 3 mm 7209 12 90 7209 1310   Of a thickness of 0,5 mm or more but not exceeding 1 mm 7209 13 90 7209 14 10   Of a thickness of less than 0,5 mm: 7209 14 90  Other, in coils not further worked than cold-rolled (cold reduced) 7209 22 10   Of a thickness exceeding 1 mm but less than 3 mm 7209 22 90 7209 23 10   Of a thickness of 0,5 mm or more but not exceeding 1 mm 7209 23 90 7209 24 10   Of a thickness of less than 0,5 mm 7209 24 91 7209 24 99  Not in coils , not further worked than cold-rolled (cold-reduced ) of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa: 7209 32 10   Of a thickness exceeding 1 mm but less than 3 mm 7209 32 90 7209 3310   Of a thickness of 0,5 mm or more but not exceeding 1 mm 7209 33 90 7209 34 10   Of a thickness of less than 0,5 mm 7209 34 90  Other, not in coils, not further worked than cold-rolled (cold-reduced): 7209 42 10   Of a thickness exceeding 1 mm but not exceeding 3 mm 7209 42 90 7209 43 10   Of a thickness of 0,5 mm or more but not exceeding 1 mm 7209 43 90 7209 44 10   Of a thickness of less than 0,5 mm 7209 44 90 7209 90 - Other : 7209 90 10   Not further worked than surface-treated or simply cut into shapes other than rectangular ( including square ) 7210 Flat-rolled products of iron or non-alloy steel , of a width of 600 mm or more, clad, plated or coated :  Plated or coated with tin: 7210 11   Of a thickness of 0,5 mm or more: 72101110    Not further worked than surface-treated or simply cut into shapes other than rectangular ( including square ) 7210 12   Of a thickness of less than 0,5 mm: 72101211    Not further worked than surface-treated or simply cut into shapes other 7210 12 19 than rectangular ( including square ) No L 353/40 Official Journal of the European Communities 31 . 12 ., 94 Order No CN code Description Ceiling (tonnes ) ( 1 ) (2 ) . ( 3 ) (4 ) 06.0060 7210 20  Plated or coated with lead, including terne-plate: (cont d) 7210 20 10   Not further worked than surface-treated or simply cut into shapes other than rectangular ( including square)  Electrolytically plated or coated with zinc: 7210 31   Of steel of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or a thickness of 3 mm or more and having a minimum yield point of 355 MPa: 72103110    Not further worked than surface-treated or simply cut into shapes other than rectangular ( including square ) 7210 39 Other: 72103910    Not further worked than surface-treated or simply cut into shapes other than rectangular ( including square )  Otherwise plated or coated with zinc: 7210 41   Corrugated: 72104110    Not further worked than surface-treated or simply cut into shapes other than rectangular ( including square ) 7210 49 Other: 7210 49 10    Not further worked than surface-treated or simply cut into shapes other than rectangular ( including square) 7210 50  Plated or coated with chromium oxides or with chromium and chromium oxides: 7210 50 10   Not further worked than surface-treated or simply cut into shapes other than rectangular ( including square) 7210 60  Plated or coated with aluminium:   Not further worked than surface-treated or simply cut into shapes other than rectangular ( including square) 7210 60 11    Plated or coated with aluminium-zinc alloys 7210 60 19 Other 7210 70  Painted, varnished or plastic coated: 7210 70 31   Not further worked than surface-treated or simply cut into shapes other than 7210 70 39 rectangular ( including square ) 7210 90  Other: Other: 7210 90 31    Not further worked than surface-treated or simply cut into shapes other 7210 90 33 than rectangular (including square) 7210 90 35 7210 90 39 7211 Flat-rolled products of iron or non-alloys steel , of a width of less than 600 mm, not clad, plated or coated:  Not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of thickness of 3 mm or more and having a minimum yield point of 355 MPa : 7211 12   Other, of a thickness of 4,75 mm or more: ex 7211 1210    Of a width exceeding 500 mm: -&lt; ! ) 7211 19 Other: ex 7211 19 10    Of a width exceeding 500 mm: - 0 )  Other, not further worked than hot-rolled: 7211 22   Other, of a thickness of 4,75 mm or more: 59 777 (cont'd) (') Not including flat-rolled products of a weight of 500 kg or more. 31 . 12 . 94 Official Journal of the European Communities No L 353/41 Order No CN code Description Ceiling ( tonnes ) ( 1 ) (2 ) . ( 3 ) (4 ) 06.0060 ex 7211 22 10    Of a width exceeding 500 mm: (cont'd) _ ^ 721129 Other: ex 7211 29 10    Of a width exceeding 500 mm: - C ) 7211 30  Not further worked than cold-rolled (cold-reduced) of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa : 7211 30 10   Of a width exceeding 500 mm  Other, not further worked than cold-rolled (cold-reduced): 7211 41   Containing by weight less than 0,25% of carbon : 7211 41 10    Of a width exceeding 500 mm 721149 Other : 7211 49 10    Of a width exceeding 500 mm 721190 - Other:   Of a width exceeding 500 mm: 7211 90 11    Not further worked than surface-treated 7212 Flat-rolled products of iron or non-alloy steel , of a width of less than 500 mm, clad, plated or coated :  Plated or coated with tin: 72121010   Tin plate, not further worked than surface-treated   Other:    of a width exceeding 500 mm: ex 7212 10 91     Not further worked than surface-treated ( 2 )  Electrolytically plated or coated with zinc: 7212 21   Of steel of a thickness of less than 3 mm and having a minimum yield point of 275, MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa :    Of a width exceeding 500 mm: 72122111     Not further worked than surface-treated 7212 21 11 Other:    Of a width exceeding 500 mm: 7212 29 11     Not further worked than surface-treated 7212 30  Otherwise plated or coated with zinc:   Of a width exceeding 500 mm: 7212 30 11    Not further worked than surface-treated 7212 40  Painted, varnished or plastic coated : 7212 40 10   Tin plate, not further worked than varnished   Other:    Of a 'width exceeding 500 mm: 7212 40 91     Not further worked than surface-treated 7212 50  Otherwise plated or coated:   Of a width exceeding 500 mm:    Lead-coated: 7212 50 31     Not further worked than surface-treated    Other: 7212 50 51     Not further worked than surface-treated 7212 60 - Clad:   Of a width exceeding 500 mm: 7212 60 11    Not further worked than surface-treated 59 777 (cont'd) (') Not including flat-rolled products of a weight of 500 kg or more. (2 ) Containing, by weight, not less than 0,6 % of carbon and having a content, by weight, less than 0,04 % of phosphorus and sulphur taken separately and less than 0,07% of these elements taken together. No L 353/42 Official Journal of the European Communities 31 . 12 . 94 Order No CN code Description Ceiling ( tonnes ) ( 1 ) (2 ) ( 3 ) (4 ) 32 562 06.0070 7204 Ferrous waste and scrap; remelting scrap ingots of iron or steel : 7204 50  Remelting scrap ingots: 7204 50 90   Other 7206 Iron and non-alloy steel in ingots or other primary forms (excluding iron of code 7203 ): 7206 10 00 - Ingots (ECSC) 7207 Semi-finished products of iron or non-alloy steel :  Containing by weight less than 0,25 % of carbon: 7207 11   Of rectangular ( including square ) cross-section, the width measuring less than twice the thickness:    Rolled or obtained by continuous casting: 7207 1111     Free-cutting steel 720719 Other:    Of circular or polygonal cross-section:     Rolled or obtained by continuous casting: 7207 1911 ~   Of free-cutting steel 7207 20  Containing by weight 0,25 % or more of carbon:   Of rectangular ( including square) cross-section, the width measuring less than twice the thickness:    Rolled or obtained by continuous casting: 7207 20 11     Free-cutting steel     Other, containing by weight: 7207 20 17 _____ 0,6 % or more of carbon   Other of rectangular cross-section ex 7207 20 32    Rolled or obtained by continuous casting: 7207 20 51     Free-cutting steel Other: 7207 20 57  Containing by weight 0,6 % of carbon 7208 Flat-rolled products of iron or non-alloy steel , of a width of 600 mm or more, not-rolled, and neither clad, plated nor coated:  Not in coils, not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or a thickness of 3 mm or more and having a minimum yield point of 355 MPa: ex 7208 31 00   Rolled on four faces or in a closed box pass, of a width not exceeding 1 250 mm and of a thickness of not less than 4 mm, without patterns in relief: - (1 )  Other, not in coils, not further worked than hot-rolled: ex 7208 41 00   Rolled on four faces or in a closed box pass, of a width not exceeding 1 250 mm and of a thickness of not less than 4 mm, without patterns in relief: -i 1 ) ' 7211 Flat-rolled products of iron or non-alloy steel , of a width of less than 60 mm, not clad, plated or coated:  Not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa : ex 7211 11 00   Rolled on four faces or in a closed box pass, of a width exceeding 150 mm and a thickness of not less than 4 mm, not in coils and without patterns in relief -o 7211 12 Other, of a thickness of 4,75 mm or more: ex 7211 12 90    Of a width not exceeding 500 mm: -(*) ( 1 ) Containing, by weight, not less than 0,6% of carbon and having a content, by weight, less than 0,04% of phosphorus and sulphur taken separately and less than 0,07% of these elements taken together . 31 . 12 . 94 Official Journal of the European Communities No L 353/43 Order . No CN code Description Ceiling ( tonnes ) ( 1 ) (2 ) ( 3 ) (4 ) 32 562 (cont'd) 06.0070 7211 19 Other: (cont d) _ _ _ Of a width not exceeding 500 mm: ex 7211 19 91   Of a thickness of 3 mm or more but less than 4,75 mm: - (1 ) ex 7211 19 99     Of a thickness of less than 3 mm: -(')  Other, not further worked than hot-rolled: ex 7211 21 00   Rolled on four faces or in a closed box pass, of a width exceeding 150 mm and a thickness of not less than 4 mm, not in coils and without patterns in relief (ECSC) - 0 ) 7211 22   Other, of a thickness of 4,75 mm or more: ex 7211 22 90    Of a width not exceeding 500 mm: - 0 ) 7211 24 Other:    Of a width not exceeding 500 mm: ex 7211 29 91     Of a thickness of 3 mm or more but less than 4,75 mm: -(') ex 721 1 29 99     Of a thickness of less than 3 mm: -(') 7212 lat-rolled products of iron or non-alloy steel , of a width of less than 600 mm, clad, plated or coated : 7212 60 - Clad :   Of a width not exceeding 500 mm:    Not further worked than surface-treated : ex 7212 60 91     Hot-rolled, not further worked than clad: -(') 7213 Bars and rods, hot-rolled, in irregularly wound coils of iron or non-alloy steel : 7213 20 00  Of free-cutting steel 7213 50  Other, containing by weight 0,6 % or more of carbon: ex 7213 50 10   Containing by weight 0,6% or more but not more than 0,75% of carbon: -(') ex 7213 50 90   Containing by weight more than 0,75% of carbon: - C ) 7214 Other bars and rods of iron or non-alloy steel , not further worked than forged, hot-rolled, hot-drawn or hot-extruded, but including those twisted after rolling: -(') 7214 30 00 Of free-cutting steel : 7214 60 00  Other, containing by weight 0,6 % or more of carbon 7216 Angles, shapes and sections of iron or non-alloy steel :  U, I or H-sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of less than 80 mm: ex 7216 31   U-sections :    Of a height of 80 mm or more but not exceeding 220 mm: ex 7216 31 11     With parallel flange faces : -(') ex 7216 31 19     Other : -(')    Of a height of more than 220 mm: ( 1 ) Containing, by weight, not less than 0,6% of carbon and having a content, by weight, less than 0,04% of phosphorus and sulphur taken separately and less than 0,07 % of these elements taken together . No L 353/44 Official Journal of the European Communities 31 . 12 . 94 Order No GN code Description Ceiling ( tonnes ) ( 1 ) (2 ) (3 ) (4 ) 32 562 (cont'd) \ 06.0070 ex 7216 31 91     With parallel flange faces: (cont'd) ex 7216 31 99 Other: -o 7216 32   I-sections:    Of a height of 80 mm or more but not exceeding 220 mm: ex 7216 32 11     With parallel flange faces: -(') ex 7216 32 19 Other: -(')    Of a height of more than 220 mm: ex 7216 32 91     With parallel flange faces: ex 7216 32 99 Other: _ ( t ) 7216 33   H-sections: ex 7216 33 10    Of a height of 80 mm or more but not exceeding 180 mm: -n ex 7216 33 90    Of a height of more than 180 mm: - C ) 7218 Stainless steel in ingots or other primary forms, semi-finished products of stainless steel : 7218 10 00  Ingots and other primary forms  Other: 7218 90   Of rectangular ( including square) cross-section: 7218 90 11    Rolled or obtained by continuous casting 7218 90 13 7218 90 15 7218 90 19   Other: 7218 90 50    Rolled or obtained by continuous casting 7219 Flat-rolled products of stainless steel , of a width of 600 mm or more: 7219 11 10  Not further worked than hot-rolled in coils 7219 11 90 7219 12 10 7219 12 90 7219 13 10 7219 13 90 72191410  Not further worked than hot-rolled, not in coils 7219 14 90    Containing by weight 2,5 % or more of nickel, of a thickness: 7219 21 11     Exceeding 13 mm 7219 21 19 7219 21 90 7219 22 10 7219 22 90 7219 23 10 7219 23 90 7219 24 10 (') Containing, by weight, not less than 0,6% of carbon and having a content, by weight, less than 0,04% ot phosphorus and sulphur taken separately and less than 0,07% of these elements taken together. Official Journal of the European Communities No L 353/4531 . 12 . 94 Order No CN code Description Ceiling amount( in tonnes ) ( 1 ) (2 ) (3 ) (4 ) 32 562 (cont'd) 06.0070 7219 24 90  Not further worked than cold-rolled: (cont d) _ _ q £ a thickness Gf more than 1 mm but less than 3 mm 7219 33 10 7219 33 90 7219 34 10   Of a thickness of 0,5 mm or more but not exceeding 1 mm 7219 34 90 7219 35 10   Of a thickness of less than 0,5 mm 7219 35 90 7219 90 - Other : 7219 90 11   Not further worked than surface-treated, including cladding, or simply cut 7219 90 19 into shapes other than rectangular ( including square) 7220 Flat-rolled products of stainless steel , of a width of less than 600 mm: 7220 1 1 00  Not further worked than hot-rolled 7220 12 00 7221 00 Bars and rods, hot-rolled, in irregularly wound coils, of stainless steel : 7221 00 10  Containing by weight 2,5% or more of nickel 7221 00 90  Containing by weight less than 2,5 % of nickel 7224 Other alloy steel in ingots or other primary forms; semi-finished products of other alloy steel : 7224 90 - Other:   Of rectangular ( including square ) cross-section:    Hot-rolled or obtained by continuous casting:     The width measuring less than twice the thickness : 7224 90 01      Of high-speed steel 7224 90 05      Containing by weight 0,7 % or less of carbon and 0,5 % or more but no more than 1,7% of manganese and 0,6% or more but no more than 2,3 % of silicon; containing by weight 0,0008 % or more of borium and provided that no other element reaches the minimum content specified in note 1 ( f) to this chapter 7224 90 08 Other 7224 90 15 Other 7225 Flat-rolled products of other alloy steel , of a width of 600 mm or more: 7225 50  Other, not further worked than cold-rolled (cold-reduced): ex 7225 50 10   Containing by weight less than 0,6 % of silicon and not less than 0,3 % but not more than 1 % of aluminium: -o ex 7225 50 90 Other : -H 7227 ( all Bars and rods, hot-rolled, in irregularly wound coils, of other alloy steel numbers ) 7228 Bars and rods of other alloy steel ; angles, shapes and sections of other alloy steel , hollow drill bars and rods, of alloy or non-alloy steel : 7228 10 10  Bars and rods, or alloy or non-alloy steel :   Not further worked than hot-rolled, hot-drawn or extruded Other: 7228 10 30    Hot-rolled, hot-drawn or extruded not further worked than clad 7228 20  Bars and rods, of silico-manganese steel : 7228 20 11   Not further worked than hot-rolled, hot-drawn or extruded 7228 20 19 (') With a thickness of less than 3 mm. No L 353/46 Official Journal of the European Communities 31 . 12 . 94 Order No CN code Description Ceiling amount( in tonnes ) ( 1 ) (2) (3 ) (4) 06.0070 7228 20 30  Hot-rolled, hot-drawn or extruded not further worked than clad (cont d) 7228 30  Other bars and rods, not further worked than hot-rolled, hot-drawn or extruded: 7228 30 20   Of steel for equipment 7228 30 40 Containing by weight 0,9% or more but no more than 1,15 % carbon, 0,5 % or more but not more than 2% of chromium and 0,5% or less of mobybdenum   Other:    Of circular cross-section, of a diameter of: 7228 30 61     80 mm or more 7228 30 69     Less than 80 mm 7228 30 70    Of rectangular cross-section, rolled on four faces 7228 30 89 Other 7228 60  Other bars and rods: 7228 60 10   Hot-rolled, hot-drawn or extruded not further worked than clad 7228 70  Angles, shapes and sections: 7228 70 10 Not further worked than hot-rolled hot-drawn or extruded 7220 Flat-rolled products of stainless steel, of a width of less than 600 mm: 7220 20 Not further worked than cold-rolled (cold-reduced): 7220 20 10   Of a width exceeding 500 mm 7220 90 - Other:   Of a width exceeding 500 mm: 7220 9011  Not further worked, than surface-treated, including cladding   Of a width not exceeding 500 mm:    Not further worked than surface-treated, including cladding: 7220 90 31     Hot-rolled, not further worked than clad 7222 Bars, and rods of stainless steel ; shapes and sections of stainless steel : 7222 10 11  Bars and rods, not further worked than hot-rolled, hot-drawn or extruded 7222 10 19 722210 21 7222 10 29 7222 10 31 7222 10 39 7222 10 81 7222 10 89 7222 30  Other bars and rods : 7222 30 10   Not further worked than hot-rolled hot-drawn or extruded 7222 40  Angles, shapes and sections: 7222 40 11 Not further worked than hot-rolled hot-drawn or extruded 7222 40 19   Other: 7222 40 30  Hot-rolled, hot-drawn or extruded not further worked than clad 7224 Other alloy steel in ingots or other primary forms, semifinished products of other alloy steel : 7224 10 00  Ingots and other primary forms 7224 90 - Other:   Other:    Hot-rolled or obtained by continuous casting: 32 562 (cont 'd) 31 . 12. 94 Official Journal of the European Communities No L 353/47 Order No CN code Description Ceiling amount( in tonnes ) ( 1 ) (2 ) (3 ) (4 ) 06.0070 7224 90 31     Containing by weight 0,9% or more but no more than than 2% of (cont'd) chromium, and 0,5 % or less of molybdenum 7224 90 39     Other 7225 Flat-rolled products of other alloy steel, of a width of 600 mm or more: 7225 10 10  Of silicon-electrical steel 7225 10 91 7225 10 99 7225 20  Of high speed steel : 7225 20 20   Not further worked than hot-rolled; not further worked, than surface-treated, including cladding or simply cut into shapes other than rectangular or square 7225 30 00  Other, not further worked than hot-rolled, in coils : 7225 40 10  Other, not further worked than hot-rolled, not in coils 7225 40 30 7225 40 50 7225 40 70 7225 40 90 7225 90 - Other: 7225 90 10   Not further worked than surface-treated including cladding or simply cut into shapes other than rectangular or square 7226 Flat-rolled products or other alloy steel , of a width of less than 600 mm: 7226 10  Of silicon-electrical steel : 7226 10 10   Not further worked than hot-rolled Other: 7226 10 30    Of a width exceeding 500 mm 7226 20  Of high-speed steel: 7226 20 20   Not further worked than hot-rolled; of a width not exceeding 500 mm, hot-rolled, not further worked than clad; of a width exceeding 500 mm, not further worked than cold-rolled or not further worked than surface treated, including cladding  Other: 7226 91   Not further worked than hot-rolled: 7226 91 10    Of a thickness of 4,75 mm or more 7226 91 90    Of a thickness of less than 4,75 mm 7226 92   Not further worked than cold-rolled (cold-reduced): 7226 92 10   Of a width exceeding 500 mm 7226 99 Other: 7226 99 20    Of a width not exceeding 500 mm, hot-rolled, not further worked than clad; of a width exceeding 500 mm, not further worked than cold-rolled or not further worked than surface treated, including cladding 7228 Bars and rods of other alloy steel ; angles, shapes and sections of other alloy steel ; hollow drill bars rods of alloy or non-alloy steel : 7228 70  Angles, shapes and sections: Other : 7228 70 31    Hot-rolled, hot-drawn or extruded not further worked than clad 7228 80  Hollow drill and rods: 7228 80 10   Of alloy steel 32 562 (cont'd) No L 353/48 Official Journal of the European Communities 31 . 12. 94 ANNEX C VI Taric codes Order No CN code Taric code 01.0040 ex 3916 90 90 3916 90 90 * 10 ex 3917 10 90 391710 90 * 10 ex 3917 29 19 3917.29 19 * 10 ex 3917 32 51 3917 32 51 * 10 ex 3917 39 19 3917 39 19 * 10 ex 3919 10 90 391910 90 * 10 ex 3919 90 90 3919 90 90 * 10 01.0050 ex 3915 90 93 3915 90 93 * 20 ex 3916 90 90 3916 90 90 * 20 ex 3917 29 19 3917 29 19 * 20 ex 3917 32 51 3917 32 51 * 20 ex 3917 39 19 3917 39 19 * 20 ex 3919 10 90 3919 10 90 * 20 ex 3919 90 90 3919 90 90 * 20 01.0060 ex 4012 10 90 4012 10 90 * 90 ex 4012 20 90 4012 20 90 * 90 01.0165 ex 7407 10 00 740710 00 * 90 ex 7407 21 90 7407 21 90 * 90 ex 7407 22 10 7407 22 10 * 90 ex 7407 22 90 7407 22 90 * 90 ex 7407 29 00 7407 29 00*90 01.0180 ex 7407 10 00 740710 00 * 10 ex 7407 21 90 7407 21 90 * 10 ex 7407 22 10 7407 22 10 * 10 ex 7407 22 90 7407 22 90 * 10 ex 7407 29 00 7407 29 00 * 10 02.0010 ex 5604 90 00 5604 90 00 * 50 02.0020 ex 5811 00 00 5811 00 00 * 91 ex 6308 00 00 6308 00 00 * 11 02.0025 ex 5811 00 00 5811 00 00 * 92 ex 6308 00 00 6308 00 00 * 19 02.0030 ex 5905 00 70 5905 00 70 * 10 ex 6308 00 00 6308 00 00 * 20 02.0090 ex 6302 60 00 6302 60 00 * 90 02.0150 ex 6202 12 10 6202 12 10 * 90 02.0155 ex 6202 12 90 6202 12 90 * 90 ex 6202 13 10 6202 13 10 * 90 ex 6202 13 90 620213 90 * 90 02.0670 ex 6302 60 00 6302 60 00 * 10 ex 6305 20 00 6305 20 00 * 10 ex 6305 39 00 6305 39 00 * 91 ex 6305 90 00 6305 90 00 * 20 04.0055 ex 7202 49 10 7202 49 10 * 10 ex 7202 49 50 7202 49 50 * 10 31 . 12. 94 Official Journal of the European Communities No L 353/49 Taric codes Order No CN code Taric code 06.0020 ex 721 1 1210 7211 12 10 * 12 7211 12 10 * 91 ex 7211 19 10 7211 19 10 * 12 7211 19 10 * 14 7211 19 10 * 91 ex 7211 22 10 72112210 * 12 7211 22 10 * 91 ex 7211 29 10 7211 29 10 * 12 7211 29 10 * 14 7211 29 10 * 91 06.0040 ex 7216 31 11 7216 31 11 * 10 7216 31 11 * 99 ex 7216 31 19 7216 31 19 * 10 7216 31 19 * 99 ex 7216 31 91 7216.31 91 * 10 7216 31 91 * 99 ex 7216 31 99 7216 31 99 * 10 7216 31 99 * 99 ex 7216 32 11 7216 32 11 * 10 7216 32 11 * 99 ex 7216 32 19 7216 32 19 * 10 7216 32 19 * 99 ex 7216 32 91 7216 32 91 * 10 7216 32 91 * 99 ex 7216 32 99 7216 32 99 * 10 7216 32 99 * 99 ex 7216 33 10 7216 33 10 * 90 ex 7216 33 90 7216 33 90 * 90 06.0050 ex 7211 12 90 7211 12 90 * 90 ex 721 1 19 91 7211 19 91 * 90 ex 721 1 19 99 7211 19 99 * 90 ex 721 1 22 90 721 1 22 90 * 90 ex 7211 29 91 7211 29 91 * 90 ex 7211 29 99 7211 29 99 * 90 ex 7212 60 91 7212 60 91 * 90 Order No CN code Taric code 06.0060 ex 7211 12 10 7211 12 10 * 18 7211 12 10 * 19 7211 12 10 * 99 ex 7211 19 10 7211 19 10 * 13 7211 19 10 * 15 7211 19 10 * 17 721119 10*18 7211 19 10 * 99 ex 7211 22 10 721122 10 * 18 7211 22 10 * 19 7211 22 10 * 99 ex 7211 29 10 7211 29 10 * 13 721129 10 * 15 7211 29 10 * 17 721129 10 * 18 7211 29 10 * 99 ex 7212 10 91 7212 10 91 * 90 06.0070 ex 7207 20 32 7207 20 32 * 10 ex 7207 20 32 7207 20 33 * 10 ex 7208 31 00 7208 31 00 * 10 ex 7208 41 00 7208 41 00 * 10 ex 7211 1100 7211 11 00 * 10 ex 721 1 12 90 7211 12 90 * 10 ex 7211 19 91 7211 19 91 * 10 ex 7211 19 99 7211 19 99 * 10 ex 7211 21 00 721121 00 * 10 ex 7211 22 90 721122 90 * 10 ex 7211 29 91 7211 29 91 * 10 ex 7211 29 99 7211 29 99 * 10 ex 7212 60 91 7212 60 91 * 10 ex 7213 50 10 7213 50 10 * 10 ex 7213 50 90 7213 50 90 * 10 ex 7216 31 11 7216 31 11 * 91 ex 7216 31 19 7216 31 19 * 91 ex 7216 31 91 7216 31 91 * 91 ex 7216 31 99 7216 31 99 * 91 ex 7216 32 11 7216 32 11 * 91 ex 7216 32 19 7216 32 19 * 91 ex 7216 32 91 7216 32 91 * 91 ex 7216 32 99 7216 32 99 * 91 ex 7216 33 10 7216 33 10 * 10 ex 7216 33 90 7216 33 90 * 10 ex 7225 50 10 7225 50 10 * 10 ex 7225 50 90 7225 50 90 * 10 No L 353/50 Official Journal of the European Communities 31 . 12 . 94 ANNEX D Concerning the agricultural products referred to in Articles 4, 5 and 6 CN code Description Preferentialrate of duty 0101 Live horses, asses, mules and hinnies: &gt;  Horses: 0101 19 Other: 01011910    For slaughter (') 0% 0703 Onions, shallots, garlic, leeks and other alliaceous vegetables, fresh or chilled: ex 0703 20 00  Garlic:  from 1 February to 31 May (2 ) 0% 0709 Other vegetables, fresh or chilled:  Mushrooms and truffles: 0709 51   Mushrooms : 0709 51 30    Chanterelles 0% 0709 51 50    Flap mushrooms 0% 0709 51 90    Other, excluding truffles 0% 0709 60  Fruits of the genus Capsicum or the genus Pimenta ( 3 ): 0709 6010   Sweet peppers 0% 0710 Vegetables (uncooked or cooked by steaming or boiling in water ), frozen (4):  Leguminous vegetables, shelled or unshelled: 0710 21 00   Peas (Pisum sativum) 0% 0711 Vegetables provisionally preserved ( for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption: 0711 90  Other vegetables; mixtures of vegetables :   Vegetables:    Mushrooms: ex 0711 90 40     Of the species Agaricus  Excluding cultivated mushrooms 0 % ex 0711 90 60 Other 0%  Excluding cultivated mushrooms 0712 Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared: 0712 20 - Onions 0% ex 0712 30  Mushrooms and truffles :  Excluding cultivated mushrooms 0 % 0713 Dried leguminous vegetables, shelled, whether or not skinned or split:  Beans (Vigna spp., Phaseolus spp.): 0713 32   Small red (Adzuki) beans (Phaseolus or Vigna angularis): 0713 32 90 Other 0% 0713 33   Kidney beans, including white pea beans {Phaseolus vulgaris): 0713 33 90 Other 0% 0713 39 Other: 0713 39 90 Other 0% (') Entry under this subheading is subject to the conditions laid down in the relevant Community provisions . (2 ) Within the limits of an annual tariff quota of 300 tonnes. ( 3 ) Within the limits of an annual tariff quota of 1 200 tonnes . (4) Within the limits of an annual tariff quota of 1 300 tonnes . 31 . 12. 94 Official Journal of the European Communities No L 353/51 CN code Description Preferentialrate of duty 0809 Apricots, cherries, peaches ( including nectarines), plums and sloes, fresh: 0809 20  Cherries:   From 1 May to 15 July: 0809 20 20    Sour cherries (Prunus cerasus) ( x ) 0%   From 16 July to 30 April : 0809 20 60    Sour cherries (Prunus cerasus) (') 0% 0810 Other fruit, fresh: 0810 20  Raspberries, blackberries, mulberries and loganberries: ex 0810 20 10   Raspberries :  From 15 May to 15 June 0% ex 0810 20 90   Other:  From 15 May to 15 June 0% 0811 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter : 0811 90 - Other   Containing added sugar or other sweetening matter: ex 0811 90 10    With a sugar content exceeding 13% by weight  Sour cherries (Prunus cerasus) (2 ) (4 ) 0 % ex 0811 90 30    Other  Sour cherries (Prunus cerasus) (2 ) ( 4 ) 0%  - Other    Cherries : 0811 90 75     Sour cherries (Prunus cerasus) ( 2 ) ( 4 ) 0% 0812 Fruit and nuts, provisionally preserved ( for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption: 0812 10  Cherries ex 0812 10 00   Sour cherries (Prunus cerasus) (2 ) 0% 0813 Fruit, dried, other than that of heading Nos 0801 to 0806 ; mixtures of nuts or dried fruits of this chapter : 0813 40  Other fruit ex 0813 40 80   Other  Sour cherries 0% 0904 Pepper of the genus Piper; dried or crushed of ground fruits of the genus Capsicum or of the genus Pimenta:  Pepper : 0904 12 00   Crushed or ground 0% 0904 20  Fruits of the genus Capsicum or of the genus Pimenta, dried or crushed or ground 0904 20 10   Sweet peppers 0% 0904 20 90 Crushed or ground 0% 0909 Seeds of anise, badian, fennel , coriander, cumin or caraway; juniper 0% berries 1209 Seeds, fruit and spores, of a kind used for sowing 0% 2001 Vegetables, fruit, nuts and other edible parts of plants , prepared or preserved by vinegar or acetic acid ex 2001 10 00  Cucumbers and gherkins :  Cucumbers ( 3 ) 0% 2001 90 - Other: ex 2001 90 80   Other:  Sweet peppers 0% (') Within an annual Community ceiling of 3 000 tonnes. ( 2 ) Within an annual Community ceiling of 19 900 tonnes. ( 3 ) Within the limits of a reference quantity of 3 000 tonnes. (4 ) Subject to a minimum import price set annually by the Community . No L 353/52 Official Journal of the European Communities 31 . 12 . 94 CN code Description i-rererentiairate of duty 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen: 2004 90  Other vegetables and mixtures of vegetables : ex 2004 90 30   Sauerkraut, capers and olives :  Sauerkraut (') 0%   Other, including mixtures: ex 2004 90 99    Other:  The product known as 'AJVAR', obtained from sweet 0% peppers, to which spices, extracts of spices or distillates of natural spices, and sometimes aubergines and tomatoes, are added, containing at least 9 % of dry extracts, used mainly as a salad 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen: 2005 30 00  Sauerkraut ( ! ) 0% 2005 90  Other vegetables and mixtures of vegetables : ex 2005 90 80   Other:  The product known as 'Ajvar', obtained from sweet peppers, 0 % to which spices, extracts of spices or distillates of natural spices, and sometimes aubergines and tomatoes, are added, containing at least 9% of dry extracts, used mainly as a salad 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included: 2008 60  Cherries :   Containing added spirit:    Other: ex 2008 60 39     Other:  Sweet cherries , clear fleshed, of a diameter equal to or 0 % less than 1 8,9 mm, stoned, intended for the manufacture of chocolate products (2) ( 3 ) 2008 60 51     Sour cherries (Prunus cerasus) (4 ) ( s ) 0% 2008 60 61     Sour cherries (Prunus cerasus) ( 4 ) ( 5 ) 0% 2008 60 71     Sour cherries (Prunus cerasus) (4 ) ( 5 ) 0% 2008 60 91     Sour cherries (Prunus cerasus) (4 ) ( 5 ) 0% 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80% vol; spirits , liqueurs and other spirituous beverages; compound alcoholic preparations of a kind used for the manufacture of beverages: 2208 90 - Other :   Vodka of an alcoholic strength by volume of 45,4 % vol . or less and plum, pear or cherry spirit ( excluding liqueurs ), in containers holding:    Two litres or less : ( 1 ) Within the limits of a reference quantity of 150 tonnes. ( 2) Within the limits of an annual Community tariff quota of 3 000 tonnes. ( 3 ) End use will be monitored in accordance with the relevant Community provisions. ( 4 ) Within the limits of an annual Community ceiling of 19 900 tonnes . ( 5 ) Subject to a minimum import price set annually by the Community. 31 . 12 . 94 Official Journal of the European Communities No L 353/53 Preferential rate of dutyCN code Description ex 2208 90 33     Plum, pear or cherry spirit ( excluding liqueurs )  Plum spirit under the name 'Sljivovica' (') ( 3 ) 2401 Unmanufactured tobacco; tobacco refuse : ex 2401 10  Tobacco, not stemmed/stripped : Other : ex 2401 10 60    Sun-cured oriental type tobacco  Tobacco of the 'Prilep' ( 2 ) ( 3 ) ex 2401 20  Tobacco, partly or wholly stemmed/stripped:   Other : ex 2401 20 60    Sun-cured oriental type tobacco  Tobacco of the 'Prilep' ( 2 ) ( 3 ) 2204 Wine of fresh grapes, including fortified wines: grape must other than that of heading No 2009 :  Other wine; grape must with fermentation prevented or arrested by the addition of alcohol : 2204 21   In containers holding two litres or less :    Other:     Of on actual alcoholic strength by volume not exceeding 13% vol .:      Other: 2204 2125 White 2204 21 29 Other     Of an actual alcoholic strength by volume exceeding 13% vol . but not exceeding 15% vol .:      Other: 2204 21 35 White 2204 21 39 Other   Other :    Other :     Of an actual alcoholic strength by volume not exceeding 13% vol .:      Other: 2204 29 25 White 2204 29 29 Other     Of an actual alcoholic strength by volume exceeding 13% vol . but not exceeding 15% vol .: Other: 2204 29 35 White 2204 29 39 Other 0% 0% 0% 0% 0% 0% 0% 0 Within the limits of an annual Community tariff quota of 5 420 hi . ( 2 ) Within the limits of an annual Community tariff quota of 1 500 tonnes in respect of both subheadings concerning tobacco of the 'Prilep' type . (  ') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . ( 4 ) Within the limits of an annual Community tariff quota of 545 000 hi , and on condition that the import prices of wines originating in Bosnia-Herzegovina , Croatia, Slovenia and the former Yugoslav Republic of Macedonia,- when added to the amount of customs duties actually collected, are at all times at least equal to the Community's reference prices . No L 353/54 Official Journal of the European Communities 31 . 12. 94 ANNEX E CN code Description 0102 Live bovine animals: 0102 90  Other:   Domestic species :    Of a weight exceeding 300 kg:     Heifers ( female bovines that have never calved): ex 0102 90 51 _____ For slaughter :  Not yet having any permanent teeth, of a weight of not less than 320 kg but not more than 470 kg (a ) ex 0102 90 59 _____ Other:  Not yet having any permanent teeth, of a weight of not less than 320 kg but not more than 470 kg (a) Other : ex 0102 90 71 _____ For slaughter :  Bulls and steers not yet having permanent teeth, of a weight of not less than 350 kg but not more than 500 kg (a) ex 0102 90 79 Other:  Bulls and steers not yet having permanent teeth, of a weight of not less than 350 kg but not more than 500 kg (a ) 0201 Meat of bovine animals, fresh or chilled: ex 0201 10 00  Carcases and half-carcases :  Carcases of a weight of not less than 180 kg but not more than 300 kg, and half carcases of a weight of not less than 90 kg but not more than 150 kg, with a low degree of ossification of the cartilages (in particular those of the symphysis pubis and the vertebral opophyses), the meat of which is a light pink colour and the fat of which, of extremely fine texture, is white to light yellow in colour 0201 20  Other cuts with bone in: ex 0201 20 20   'Compensated' quarters :  'Compensated' quarters of a weight of not less than 90 kg but not more than 150 kg, with a low degree of ossification of the cartilages ( in particular those of the symphysis pubis and the vertebral opophyses), the meat of which is a light pink colour and the fat of which, of extremely fine texture, is white to light yellow in colour (a ) ex 0201 20 30   Unseparated or separated forequarters :    Separated forequarters, of a weight of not less than 45 kg but not more than 75 kg, with a low degree of ossification of the cartilages (in particular those of the vertebral apophyses), the meat of which is a light pink colour and the fat of which, of extremely fine texture, is white to light yellow in colour (a ) ex 0201 20 50   Unseparated or separated hindquarters:  Separated hindquarters of a weight of not less than 45 kg but not more than 75 kg (but not less than 38 kg and but not more 68 kg in the case of 'Pistola ' cuts), with a low degree of ossification of the cartilages ( in particular those of the vertebral apophyses), the meat of which is a light pink colour and the fat of which, of extremely fine texture, is white to light yellow in colour (a ) (a ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions.